01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-13    ÿ6
                                                         Filed      Page 1 of 64
                                                                  04/07/21
                                                                                                    ,-./012034
                                           5676ÿ9:;<=:><ÿ?@A=<ÿ
                                7@A<BC=Dÿ9:;<=:><ÿ@EÿFGG:D@:;ÿHIJ;<ÿ7<6ÿK@A:;Lÿ
                             ?FMFKÿ9N?OIPÿQNRÿ?S7IÿTUÿVUWXY>ZY[[WW\Y]^R
 ._`abÿdeÿ3fghagijÿ2bk`ÿ.bkiali_kg/ÿ--2ÿaiÿjmÿ                }jiaÿ_mapqÿ{xxx{xyÿ
 noo_hgapÿikqÿ2r_asÿtuphaÿ0jglfÿteÿvkoagoiaghamÿ              tubfÿ}ajgpqÿ.mj_gi_ssÿ
 vamjiapÿ2joaqÿwqxyzldz{{xyyz0tv                              0jiubaÿksÿ3u_iqÿwÿ.abokgjmÿ~geÿ.bkpe
 2juoaqÿx|qywwxÿ}_dabo_ifz.abokgjmÿ~gubf                     -_j_m_ifÿ
                                                              tub_op_li_kgqÿ}_dabo_if
 GJ:D<:EE
 J=J=Jÿ:C=                                   ba`baoagiapÿf7<CBCDÿ6ÿP:GGC=ÿ
                                                              kba_gÿ4_mmabfÿzÿ3ieÿ-ku_oÿ
                                                              1gaÿe3eÿjgÿ.mjjÿ
                                                              {ÿ0kbirÿirÿ3ibaaiÿ
                                                              3u_iaÿw{{ÿ
                                                              3ieÿ-ku_o/ÿ,1ÿwy{yzyxÿ
                                                              wyzxyz|ÿ
                                                              jqÿwyzxyzwxÿ
                                                              j_mqÿoi_mmabfkba_gi_mmabfelkÿ
                                                              ÿÿÿ¡ ÿ
 ¢eÿ
 9CECD£JD<
 7D¤CD<Jÿ?=@ÿ=@<C><:@DÿKK?                                  ba`baoagiapÿf:>BJCGÿ^6ÿ]C;<C=ÿ
                                                                            }kgkdjgÿvkoaÿ0aoiab/ÿ.e2eÿ
                                                                            yÿ0kbirÿyoiÿ3ibaaiÿ
                                                                            3u_iaÿnÿ
                                                                            ammad_mma/ÿ~-ÿxxx{ÿ
                                                                            y|zxyxz{{ÿ
                                                                            jqÿy|zxyxz{yÿ
                                                                            j_mqÿgaoiabpbg`lelkÿÿ
                                                                            ¥¡ÿÿÿ
                                                                            ÿÿÿ¡
 9CECD£JD<
 7D¤CD<JÿS¦                                                   ba`baoagiapÿf:>BJCGÿ^6ÿ]C;<C=ÿ
                                                                            §3aaÿjkdaÿskbÿjppbaoo¨ÿ
                                                                            ¥¡ÿÿÿ ÿ
                                                                            ÿÿÿ¡
 9CECD£JD<
 ?BCZ=@Dÿ5676S6©ÿFD>6
  9J<CÿQ:GC£ T 9@>ªC<ÿPC«<
  {xxx{xy yÿ21,.-n~04ÿjhj_goiÿnmmÿ}asagpjgioÿ§ÿ_m_ghÿsaaÿ¬ÿ{xÿbala_`iÿgu abÿ{zyxyë/
111 !1"#$5%&'02()2%&000)*+5+45                                            51%
01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-13    ÿ6
                                                         Filed      Page 2 of 64
                                                                  04/07/21
                       ,-./0ÿ23ÿ4562565ÿ7-8/69ÿ:;<<5=>?/@<ABÿCÿDÿE-F-.ÿEGF/6ÿH>//<I:J-../63KÿH</8>/@Iÿ:L@</6/0B
                       MNONPONMNDI
  MNONPONMND         NÿQRJSELÿG,ÿ;88/565@=/ÿ23ÿH</8>/@ÿT9ÿJ-../63ÿG@ÿ2/>5.,ÿG,ÿ4562565ÿ7-8/6ÿ:J-../63KÿH</8>/@I
                       :L@</6/0BÿMNONPONMNDI
  MUOMDONMND         UÿQRJSELÿRVÿSQSJS;Wÿ;HHSXQTLQJÿJRÿ;ÿY9H9ÿT;XSHJZ;JLÿ[Y\XLBÿJ>-Aÿ=5A/ÿ>5A
                       2//@ÿ65@0G?.3ÿ5AA-]@/0ÿ<GÿY@-</0ÿH<5</AÿT5]-A<65</ÿ[^0]/ÿZ/G@5ÿ[9ÿ\5.3ÿ8^6A^5@<ÿ<G
                       ;0?-@-A<65<-F/ÿR60/6ÿQG9ÿN_`9ÿJ>/ÿ856<-/Aÿ56/ÿ50F-A/0ÿ<>5<ÿ<>/-6ÿ=G@A/@<ÿ-Aÿ6/a^-6/0ÿ-,ÿ<>/
                       5AA-]@/0ÿT5]-A<65</ÿ[^0]/ÿ-Aÿ<Gÿ=G@0^=<ÿ5..ÿ,^6<>/6ÿ86G=//0-@]Aÿ-@ÿ<>/ÿ=5A/Kÿ-@=.^0-@]ÿ<6-5.
                       5@0ÿ,-@5.ÿ/@<63ÿG,ÿb^0]?/@<ÿ8^6A^5@<ÿ<GÿNcÿY9H9E9ÿPUP:=Iÿ5@0ÿV/0/65.ÿZ^./ÿG,ÿE-F-.
                       76G=/0^6/ÿ̀U9ÿ;AÿA/<ÿ,G6<>ÿ-@ÿ;0?-@-A<65<-F/ÿR60/6ÿQG9ÿN_`Kÿ/5=>ÿ856<3ÿd-..ÿ2/ÿ6/a^-6/0ÿ<G
                       ,-./ÿ5ÿQG<-=/ÿ5@0ÿEG@A/@<ÿ<Gÿ76G=//0ÿ4/,G6/ÿ5ÿT5]-A<65</ÿ[^0]/ÿ[^6-A0-=<-G@ÿ,G6?ÿ-@0-=5<-@]
                       =G@A/@<ÿG6ÿ@G@=G@A/@<ÿ<Gÿ<>/ÿb^6-A0-=<-G@ÿG,ÿ<>/ÿ5AA-]@/0ÿT5]-A<65</ÿ[^0]/9ÿS,ÿ5..ÿ856<-/Aÿ0G
                       @G<ÿ=G@A/@<ÿ<Gÿ<>/ÿT5]-A<65</ÿ[^0]/eAÿb^6-A0-=<-G@Kÿ<>/ÿ=5A/ÿd-..ÿ2/ÿ65@0G?.3ÿ5AA-]@/0ÿ<Gÿ5
                       0-A<6-=<ÿb^0]/ÿ,G6ÿ5..ÿ,^6<>/6ÿ86G=//0-@]Aÿ5@0ÿ<>/ÿ856<-/Aÿ=5@@G<ÿ.5</6ÿ=G@A/@<ÿ<Gÿ6/5AA-]@?/@<
                       G,ÿ<>/ÿ=5A/ÿ<Gÿ5ÿ?5]-A<65</ÿb^0]/9ÿJ>/ÿ856<-/Aÿ56/ÿ,^6<>/6ÿ50F-A/0ÿ<>5<ÿ<>/3ÿ56/ÿ,6//ÿ<G
                       d-<>>G.0ÿ=G@A/@<ÿd-<>G^<ÿ50F/6A/ÿA^2A<5@<-F/ÿ=G@A/a^/@=/A9ÿf-<>-@ÿNDÿ053AÿG,ÿ<>-AÿQG<-=/K
                       <>/ÿ,G..Gd-@]ÿ856<3ÿG6ÿ856<-/Aÿ?^A<ÿ,-./ÿ<>/ÿ5<<5=>/0ÿ,G6?ÿ-@0-=5<-@]ÿ=G@A/@<ÿ<Gÿ86G=//0
                       2/,G6/ÿ<>/ÿ5AA-]@/0ÿT5]-A<65</ÿ[^0]/ÿG6ÿ5@ÿ5,,-6?5<-F/ÿ0/=.-@5<-G@ÿ<Gÿ=G@A/@<Bÿ4562565
                       7-8/69ÿ;ÿ.-@gÿ6/]560-@]ÿ<>/ÿ?5]-A<65</ÿb^0]/Aÿ-@ÿ<>-Aÿ0-A<6-=<ÿ-Aÿ5<<5=>/0ÿ,G6ÿ3G^6
                       =G@F/@-/@=/Bÿ><<8BOOddd9-.A09^A=G^6<A9]GFO0G=^?/@<AO4/@/,-<AG,EG@A/@<980,9ÿ;..ÿ,^<^6/
                       0G=^?/@<Aÿ?^A<ÿ2/56ÿ=5A/ÿ@^?2/6ÿNDhNNchZ[\9ÿZ/,/6ÿ<GÿE-F-.OZ/?GF5.ÿE5A/ÿ76G=/AA-@]
                       Z/a^-6/?/@<AKÿ,G^@0ÿG@ÿ<>/ÿSWH\ÿd/2A-</Kÿ,G6ÿ,^6<>/6ÿA/6F-=/ÿ-@,G6?5<-G@9ÿEG@A/@<ÿ0^/ÿ23
                       UONNONMNDÿ:<62Iÿ:L@</6/0BÿMUOMDONMNDI
  MUOMNONMND         iÿRZ\LZÿZL;HHSXQSQXÿE;HL9ÿE5A/ÿ6/5AA-]@/0ÿ<GÿT5]-A<65</ÿ[^0]/ÿT56gÿ;9ÿ4/5<<3ÿ,G6
                       5..ÿ,^6<>/6ÿ86G=//0-@]A9ÿT5]-A<65</ÿ[^0]/ÿZ/G@5ÿ[9ÿ\5.3ÿ@Gÿ.G@]/6ÿ5AA-]@/0ÿ<Gÿ=5A/9ÿH-]@/0
                       23ÿT5]-A<65</ÿ[^0]/ÿZ/G@5ÿ[9ÿ\5.3ÿG@ÿUONONMND9ÿ:@?,Iÿ:L@</6/0BÿMUOMNONMNDI
  MUODcONMND         _ÿRZ\LZBÿJ>-Aÿ?5<</6ÿ=G?/Aÿ2/,G6/ÿ<>/ÿEG^6<ÿ,G6ÿ=5A/ÿ?5@5]/?/@<9ÿE>-/,ÿ\-A<6-=<ÿ[^0]/
                       Q5@=3ÿ[9ÿZGA/@A</@]/.ÿ-Aÿ86/A-0-@]ÿGF/6ÿj/56@AÿF9ÿH3@]/@<5ÿE6G8ÿ76G</=<-G@ÿWWEKÿE5A/ÿQG9
                       NDh=FhN`chQ[Zÿ:kj/56@AkI9ÿJ>/ÿ-@A<5@<ÿ5=<-G@ÿ-@FG.F/Aÿ<>/ÿA5?/ÿ-AA^/Aÿ5@0ÿ<>/ÿA5?/
                       \/,/@05@<Aÿ5Aÿj/56@A9ÿEG]@-l5@<ÿG,ÿ<>/ÿH/F/@<>ÿE-6=^-<eAÿ8GA-<-G@ÿ<>5<ÿ6/.5</0ÿ=5A/Aÿ,-./0
                       d-<>-@ÿ<>/ÿA5?/ÿY9H9ÿ\-A<6-=<ÿEG^6<ÿA>G^.0ÿ2/ÿ<65@A,/66/0ÿ<Gÿ5ÿA-@]./ÿ\-A<6-=<ÿ[^0]/KÿA//
                       H?-<>ÿF9ÿE>/=ghQhXGÿG,ÿS..-@G-AKÿNMMÿV9U0ÿ_DDKÿ_DUKÿ@9ÿDÿ:`<>ÿE-69ÿDmmmInÿ4.5-6ÿF9ÿLa^-,5o
                       E>/=gÿH/6F9KÿDcDÿV9U0ÿcUNKÿcUmÿ:`<>ÿE-69ÿDmmmIKÿ5@0ÿ>5F-@]ÿ=G@A^.</0ÿd-<>ÿE>-/,ÿ[^0]/
                       ZGA/@A</@]/.Kÿ<>/ÿ^@0/6A-]@/0ÿ[^0]/ÿJZ;QHVLZHÿ<>-Aÿ=5A/ÿ<GÿE>-/,ÿ[^0]/ÿZGA/@A</@]/.
                       ,G6ÿ,^6<>/6ÿ86G=//0-@]A9ÿH-]@/0ÿ23ÿT5]-A<65</ÿ[^0]/ÿT56gÿ;9ÿ4/5<<3ÿG@ÿUODcOND9
                       :g.>NIJpSHÿJLqJÿLQJZrÿSHÿ;QÿRZ\LZÿRVÿJpLÿERYZJ9ÿQRÿVYZJpLZ
                       \REYTLQJ;JSRQÿfSWWÿ4LÿT;SWL\9ÿ:L@</6/0BÿMUODcONMNDI
  MUODmONMND         PÿE5A/ÿ6/5AA-]@/0ÿ<GÿE>-/,ÿ[^0]/ÿQ5@=3ÿ[9ÿZGA/@A</@]/.9ÿT5]-A<65</ÿ[^0]/ÿT56gÿ;9ÿ4/5<<3ÿ@G
                       .G@]/6ÿ5AA-]@/0ÿ<Gÿ<>/ÿ=5A/9ÿ:?56Iÿ:L@</6/0BÿMUODmONMNDI
  MUONNONMND         `ÿf;SsLZÿRVÿHLZsSELÿZ/<^6@/0ÿLo/=^</0ÿ23ÿ;..ÿ7.5-@<-,,A9ÿH3@]/@<5ÿ;Xÿd5-F/6ÿA/@<ÿG@
                       UOUONMNDKÿ5@Ad/6ÿ0^/ÿ_OUONMNDnÿH3@]/@<5ÿE6G8ÿ76G</=<-G@ÿWWEÿd5-F/6ÿA/@<ÿG@ÿUOUONMNDK
                       5@Ad/6ÿ0^/ÿ_OUONMND9ÿ:J-../63KÿH</8>/@Iÿ:L@</6/0BÿMUONNONMNDI
  MUONNONMND         cÿf;SsLZÿRVÿHLZsSELÿZ/<^6@/0ÿLo/=^</0ÿ23ÿ;..ÿ7.5-@<-,,A9ÿE>/F6G@ÿY9H9;9KÿS@=9ÿd5-F/6
                       A/@<ÿG@ÿUOiONMNDKÿ5@Ad/6ÿ0^/ÿ_OUONMND9ÿ:J-../63KÿH</8>/@Iÿ:L@</6/0BÿMUONNONMNDI
  MUONUONMND         mÿQRJSELÿG,ÿ;88/565@=/ÿ23ÿT-=>5/.ÿ[9ÿQ/A</6ÿG@ÿ2/>5.,ÿG,ÿH3@]/@<5ÿ;XKÿH3@]/@<5ÿE6G8
                       76G</=<-G@ÿWWEÿ:Q/A</6KÿT-=>5/.Iÿ:L@</6/0BÿMUONUONMNDI

111 !1"#$5%&'02()2%&000)*+5+45                                                    31%
01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-13    ÿ6
                                                         Filed      Page 3 of 64
                                                                  04/07/21
                                                   ,-./0ÿ2345673ÿ.38934
                                                       :4;8<;796=8ÿ03736>9
                                                      ?@A?BAC?CDÿDCF?DFGH
                                ,-./0 LMNOPQRSTUUF@VWXC@DF?.Y6389ÿ.=Z3K
                                I=J68K
                                [3<746>96=8K \]QR^Nÿ_^L]ON 2      3;47`    GFCDaQba??CCHa
                                                                 .469346;K cd_
                                e6YY;fY3 C                       .=<9K     ?gC?
                                ,;J3<K




111 !1"#$5%&'02()2%&000)*+5+45                            %1%
     Case 3:21-cv-00228-NJR
           Case MDL No. 3004Document
                              Document
                                     1 1-13
                                        Filed 02/26/21
                                              Filed 04/07/21
                                                        Page Page
                                                             1 of 61
                                                                   4 ofPage
                                                                        64 ID #1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

    BARBARA PIPER,

          Plaintiff,

    v.                                                      Case No. 3:21‐cv‐00228

    SYNGENTA CROP PROTECTION LLC,                            JURY TRIAL DEMANDED
    SYNGENTA AG, and
    CHEVRON U.S.A., INC.,

          Defendants.

                                          COMPLAINT

         Plaintiff, BARBARA PIPER, complaining of Defendants, SYNGENTA CROP

PROTECTION LLC, SYNGENTA AG, and CHEVRON U.S.A., INC., states:

I.       Summary of the case

         1.     Paraquat is a synthetic chemical compound1 that since the mid‐1960s has

been developed, registered, manufactured, distributed, sold for use, and used as an

active ingredient in herbicide products (“paraquat products”) developed, registered,

formulated, distributed, and sold for use in the United States (“U.S.”), including the

State of Illinois (“Illinois”).




1Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA Pesticide
Chemical Code 061602).
    Case 3:21-cv-00228-NJR
          Case MDL No. 3004Document
                             Document
                                    1 1-13
                                       Filed 02/26/21
                                             Filed 04/07/21
                                                       Page Page
                                                            2 of 61
                                                                  5 ofPage
                                                                       64 ID #2




        2.      From approximately May 1964 through approximately June 1981, Imperial

Chemical Industries Limited (“ICI Limited”) and certain ICI Limited subsidiaries,2 and

from approximately June 1981 through approximately September 1986, Imperial

Chemical Industries PLC (“ICI PLC”) and certain ICI PLC subsidiaries, each of which

was a predecessor3 of Defendant SYNGENTA AG (“SAG”) and/or Defendant

SYNGENTA CROP PROTECTION LLC (“SCPLLC”), were engaged, directly, acting in

concert with each other, and/or acting in concert with Chevron Chemical Company,

previously known as California Chemical Company (“CHEVRON”), in the business of

developing, registering, manufacturing, distributing, and selling paraquat for use as an

active ingredient in paraquat products, and developing, registering, formulating, and

distributing paraquat products, for sale and use in the U.S., including Illinois (“the U.S.

paraquat business”).

        3.      From approximately May 1964 through approximately September 1986,

CHEVRON, a predecessor of Defendant CHEVRON U.S.A., INC. (“CUSA”), was




2 As used in this Complaint, “subsidiary” means a corporation or other business entity’s wholly‐owned
subsidiary that is or formerly was engaged in the U.S. paraquat business directly or acting in concert with
others.
3 As used in this Complaint, “predecessor” means a corporation or other business entity or subsidiary

thereof, to which a Defendant is a successor by merger, continuation of business, or assumption of
liabilities, that formerly was engaged in the U.S. paraquat business directly or acting in concert with
others.




                                                    2
    Case 3:21-cv-00228-NJR
          Case MDL No. 3004Document
                             Document
                                    1 1-13
                                       Filed 02/26/21
                                             Filed 04/07/21
                                                       Page Page
                                                            3 of 61
                                                                  6 ofPage
                                                                       64 ID #3




engaged, directly and/or acting in concert with ICI,4 in all aspects of the U.S. paraquat

business.

        4.     Between approximately May 1964 and approximately September 1986, ICI

manufactured and sold to CHEVRON paraquat (“ICI‐CHEVRON paraquat”) for use by

CHEVRON, and others to which CHEVRON distributed it, as an active ingredient in

paraquat products that CHEVRON and others formulated and distributed for sale and

use in the U.S., including Illinois (“ICI‐CHEVRON paraquat products”).

        5.     From approximately September 1986 through the present, ICI PLC and

certain ICI PLC subsidiaries (including predecessors of SCPLLC) initially, then other

SAG predecessors and certain subsidiaries of each (including predecessors of SCPLLC),

and most recently SAG and certain SAG subsidiaries (including SCPLLC), have been

engaged, directly and/or acting in concert with each other, in all aspects of the U.S.

paraquat business.

        6.     From approximately September 1986 through the present, ICI PLC and

certain ICI PLC subsidiaries (including predecessors of SCPLLC) initially, then other

SAG predecessors and certain subsidiaries of each (including predecessors of SCPLLC),

and most recently SAG and certain SAG subsidiaries (including SCPLLC), have

manufactured paraquat (“ICI‐SYNGENTA paraquat”) for their own use, and for use by




4As used in this Complaint, “ICI” means ICI Limited and various ICI Limited subsidiaries through
approximately June 1981 and ICI PLC and various ICI PLC subsidiaries thereafter.


                                                  3
  Case 3:21-cv-00228-NJR
        Case MDL No. 3004Document
                           Document
                                  1 1-13
                                     Filed 02/26/21
                                           Filed 04/07/21
                                                     Page Page
                                                          4 of 61
                                                                7 ofPage
                                                                     64 ID #4




others to which they distributed it, as an active ingredient in paraquat products that

SCPLLC and its predecessors and others have distributed for sale and use in the U.S.,

including Illinois (“ICI‐SYNGENTA paraquat products”).

       7.     Plaintiff BARBARA PIPER purchased and used in Illinois ICI‐CHEVRON

paraquat products and/or ICI‐SYNGENTA paraquat products (collectively,

“Defendants’ paraquat products”).

       8.     Plaintiff BARBARA PIPER used Defendants’ paraquat products regularly

and frequently over a period of many years.

       9.     Plaintiff BARBARA PIPER suffers from Parkinson’s disease caused by

many years of regular, frequent, prolonged exposure to paraquat from Defendants’

paraquat products.

       10.    Plaintiff BARBARA PIPER brings this case to recover from Defendants,

under the following alternative theories of liability, compensation for injuries and

damages caused by her exposure to paraquat from Defendants’ paraquat products, plus

costs of suit: strict product liability—design defect; strict product liability—failure to

warn; negligence and willful and wanton conduct; public nuisance; violation of the

Illinois Consumer Fraud and Deceptive Business Practices Act; and breach of the

implied warranty of merchantability. Plaintiff also seeks punitive damages under

Illinois common law and punitive damages and reasonable attorney’s fees under the

Illinois Consumer Fraud and Deceptive Business Practices Act.



                                              4
  Case 3:21-cv-00228-NJR
        Case MDL No. 3004Document
                           Document
                                  1 1-13
                                     Filed 02/26/21
                                           Filed 04/07/21
                                                     Page Page
                                                          5 of 61
                                                                8 ofPage
                                                                     64 ID #5




II.    Parties

       A.      Plaintiff

       11.     Plaintiff BARBARA PIPER is a citizen of the State of Illinois and resides in

Mount Vernon, Illinois, which is in Jefferson County.

       B.      Defendants

       12.     SCPLLC is a Delaware limited liability company with its principal place of

business in Greensboro, North Carolina. SCPLLC is a wholly‐owned subsidiary of

Defendant SAG.

       13.     SAG is a foreign corporation with its principal place of business in Basel,

Switzerland.

       14.     CUSA is a Pennsylvania corporation with its principal place of business in

San Ramon, California.

III.   Subject matter jurisdiction

       15.     This Court has subject matter jurisdiction over this action because

diversity jurisdiction exists under 28 U.S.C. § 1332(a)(3).

       16.     The matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, because Plaintiff seeks an amount that exceeds this sum or value

on each of her claims against each Defendant.




                                             5
  Case 3:21-cv-00228-NJR
        Case MDL No. 3004Document
                           Document
                                  1 1-13
                                     Filed 02/26/21
                                           Filed 04/07/21
                                                     Page Page
                                                          6 of 61
                                                                9 ofPage
                                                                     64 ID #6




        17.    Complete diversity exists because this is an action between citizens of

different states in which a citizen or subject of a foreign state is an additional party, in

that:

               a.     Plaintiff is a citizen of the State of Illinois;

               b.     SCPLLC is a citizen of the States of Delaware and North Carolina;

               c.     CUSA is a citizen of the States of Pennsylvania and California; and

               d.     SAG is a citizen or subject of the nation of Switzerland.

IV.     Personal jurisdiction

        18.    This Court has personal jurisdiction over each of the Defendants in this

diversity case because a state court in the State of Illinois would have such jurisdiction

under 735 ILCS 5/2‐209, in that:

               a.     Over a period of two (Chevron) to six (Syngenta) decades, each
        Defendant and/or its predecessor(s), together with those with whom they were
        acting in concert, manufactured paraquat for use as an active ingredient in
        paraquat products, distributed paraquat to formulators of paraquat products,
        formulated paraquat products, marketed paraquat products to the Illinois
        agricultural community, and/or distributed paraquat products, intending that
        such products regularly would be, and knowing they regularly were, sold and
        used in the State of Illinois;

              b.     Plaintiff’s claims against each Defendant arise out of these contacts
        between the Defendant and/or its predecessor(s), together with those with whom
        they were acting in concert, with the State of Illinois; and

                c.      These contacts between each Defendant and/or its predecessors,
        together with those with whom they were acting in concert, and the State of
        Illinois, were so regular, frequent, and sustained as to provide fair warning that
        it might be hauled into court there, such that requiring it to defend this action in
        the State of Illinois does not offend traditional notions of fair play and substantial
        justice.


                                                6
  Case 3:21-cv-00228-NJR
        Case MDL No. 3004Document
                          Document1 1-13
                                     Filed Filed
                                           02/26/21
                                                 04/07/21
                                                      PagePage
                                                           7 of 61
                                                                 10 of
                                                                    Page
                                                                       64 ID #7




V.     Venue

       19.    Venue is proper in this district under 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this

district, in that the claims arise from injuries caused by the exposure of Plaintiff

BARBARA PIPER to paraquat from paraquat products that were distributed and sold

for use in this district, were purchased or purchased for use in this district, and were

being used in this district when the exposures that caused the injuries occurred.

VI.    Allegations common to all causes of action

       A.      Defendants and their predecessors

               1.    Syngenta Crop Protection LLC and Syngenta AG

       20.     SAG is the successor in interest to the crop‐protection business of each of

its predecessors, AstraZeneca PLC (“AstraZeneca”), Zeneca Group PLC (“Zeneca

Group”), ICI PLC, ICI Limited, and Plant Protection Limited (“PP Limited”) and their

respective crop‐protection subsidiaries (collectively, “SAG’s predecessors”), in that:

             a.    SAG, and each of SAG’s predecessors, was the result of a corporate
       name change by, de facto consolidation or merger of, or mere continuation of, its
       immediate predecessor(s); and/or

              b.     SAG has expressly or impliedly agreed to assume any liability on
       claims arising from the historical operation of the crop‐protection business of
       each of SAG’s predecessors.

       21.     SCPLLC is the successor in interest to the crop‐protection business of each

of its predecessors, Syngenta Crop Protection, Inc. (“SCPI”), Zeneca Ag Products, Inc.




                                              7
  Case 3:21-cv-00228-NJR
        Case MDL No. 3004Document
                          Document1 1-13
                                     Filed Filed
                                           02/26/21
                                                 04/07/21
                                                      PagePage
                                                           8 of 61
                                                                 11 of
                                                                    Page
                                                                       64 ID #8




(“Zeneca Ag”), Zeneca, Inc. (“Zeneca”), ICI Americas, Inc. (“ICIA”), ICI United States,

Inc. (“ICI US”), and ICI America Inc. (“ICI America”) (collectively, “SCPLLC’s

predecessors”), in that:

             a.     SCPLLC, and each of SCPLLC’s predecessors, was the result of a
       corporate name change by, de facto consolidation or merger of, or mere
       continuation of, its immediate predecessor(s); and/or

              b.     SCPLLC has expressly or impliedly agreed to assume any liability
       on claims arising from the historical operation of the crop‐protection business of
       each of SCPLLC’s predecessors.

       22.    At all relevant times, SCPLLC, SCPI, Zeneca Ag, Zeneca, ICIA, ICI US,

and/or ICI America was a wholly‐owned U.S. crop‐protection subsidiary of SAG or a

predecessor of SAG.

       23.    At all relevant times, PP Limited was a wholly‐owned U.K. crop‐

protection subsidiary of ICI Limited, an unincorporated division of ICI Limited, or an

unincorporated division of ICI PLC.

       24.    At all relevant times, SAG and its predecessors exercised a degree of

control over their crop‐protection subsidiaries so unusually high that these subsidiaries

were their agents or alter egos.

              2.      Chevron U.S.A., Inc.

       25.    CUSA is the successor in interest to CHEVRON’s crop‐protection

business, in that it has expressly assumed any liability on claims arising from the

historical operation of that business.




                                             8
  Case 3:21-cv-00228-NJR
        Case MDL No. 3004Document
                          Document1 1-13
                                     Filed Filed
                                           02/26/21
                                                 04/07/21
                                                      PagePage
                                                           9 of 61
                                                                 12 of
                                                                    Page
                                                                       64 ID #9




      B.     Defendants’ and their predecessors’ involvement in the U.S. paraquat
             business

      26.    ICI Limited discovered the herbicidal properties of paraquat in the mid‐

1950s; developed herbicide formulations containing paraquat as an active ingredient in

the early 1960s; and produced the first commercial paraquat formulation, which it

registered it in England and introduced in certain markets under the brand name

GRAMOXONE®, in 1962.

      27.    ICI Limited was awarded a U.S. patent on herbicide formulations

containing paraquat as an active ingredient in 1962.

      28.    In May 1964, ICI Limited, PP Limited, and CHEVRON entered into an

agreement for the distribution of paraquat in the U.S. and the licensing of certain

paraquat‐related patents, trade secrets, and other intellectual property (“paraquat

licensing and distribution agreement”).

      29.    As a result of the May 1964 paraquat licensing and distribution

agreement, paraquat became commercially available for use in the U.S. in or about 1965.

      30.    In April 1975, ICI Limited, ICI US, and CHEVRON entered into a new

paraquat licensing and distribution agreement that superseded the May 1964

agreement.

      31.    In November 1981, ICIA, CHEVRON, and ICI PLC entered into a new

paraquat licensing and distribution agreement, effective January 1982, which

superseded in part and amended in part the April 1975 agreement.


                                            9
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 10
                                                         Page
                                                            of 61
                                                                13 of
                                                                   Page
                                                                      64 ID #10




       32.    From approximately May 1964 through approximately September 1986,

pursuant to these paraquat licensing and distribution agreements, ICI and CHEVRON

acted in concert in all aspects of the U.S. paraquat business.

       33.    In September 1986, ICI and CHEVRON entered into an agreement

terminating their paraquat licensing and distribution agreement.

       34.    Under the September 1986 termination agreement, ICI paid CHEVRON

for the early termination of CHEVRON’s rights under their paraquat licensing and

distribution agreement.

       35.    Although the September 1986 termination agreement gave ICI the right to

buy, or exchange for ICI‐labeled paraquat products, CHEVRON‐labeled paraquat

products that CHEVRON had already sold to its distributors, CHEVRON‐labeled

paraquat products continued to be sold for use in the U.S. after this agreement for some

period of time unknown to Plaintiff.

       36.    SAG, SAG’s predecessors, and subsidiaries of SAG and its predecessors

(collectively, “SYNGENTA”), have at all relevant times manufactured more paraquat

used as an active ingredient in paraquat products formulated and distributed for sale

and use in the U.S., including Illinois, than all other paraquat manufacturers combined.

       37.    From the mid‐1960s through at least 1986, SYNGENTA (as ICI) was the

only manufacturer of paraquat used as an active ingredient in paraquat products

formulated and distributed for sale and use in the U.S., including Illinois.



                                            10
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 11
                                                         Page
                                                            of 61
                                                                14 of
                                                                   Page
                                                                      64 ID #11




       38.   From approximately September 1986 through the present, SYNGENTA

has:

               a.   manufactured paraquat for use as an active ingredient in paraquat
       products formulated and distributed for sale and use in the U.S., including
       Illinois;

               b.   distributed paraquat for use as an active ingredient in paraquat
       products formulated and distributed for sale and use in the U.S., including
       Illinois;

               c.    formulated paraquat products distributed for sale and use in the
       U.S., including Illinois; and

              d.     distributed paraquat products for sale and use in the U.S.,
       including Illinois.

       C.    The use of paraquat products and Defendants’ knowledge thereof

       39.   Defendants’ paraquat products have been used in the U.S. to kill broadleaf

weeds and grasses before the planting or emergence of more than 100 field, fruit,

vegetable, and plantation crops, to control weeds in orchards, and to desiccate (dry)

plants before harvest. At all relevant times, the use of Defendants’ paraquat products

for these purposes was intended or directed by or reasonably foreseeable to, and was

known to or foreseen by, SYNGENTA and CHEVRON.

       40.   Defendants’ paraquat products were commonly used multiple times per

year on the same ground, particularly when used to control weeds in orchards and in

farm fields where multiple crops are planted in the same growing season or year. At all

relevant times, the use of Defendants’ paraquat products in this manner was intended




                                           11
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 12
                                                         Page
                                                            of 61
                                                                15 of
                                                                   Page
                                                                      64 ID #12




or directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON.

       41.    Defendants’ paraquat products were typically sold to end users in the

form of liquid concentrates that were then diluted with water in the tank of a sprayer

and applied by spraying the diluted product onto target weeds. At all relevant times,

the use of Defendants’ paraquat products in this manner was intended or directed by or

reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON.

       42.    Defendants’ paraquat products were typically formulated with a

surfactant or surfactants, and/or a surfactant, surfactant product, or “crop oil,” which

typically contains one or more surfactants, was commonly added by users of

Defendants’ products, to increase the ability of paraquat to stay in contact with and

penetrate the leaves of target plants and enter plant cells. At all relevant times, the use

of Defendants’ paraquat products as so formulated and/or with such substances added

was intended or directed by or reasonably foreseeable to, and was known to or foreseen

by, SYNGENTA and CHEVRON.

       43.    Knapsack sprayers, hand‐held sprayers, aircraft (i.e., crop dusters), trucks

with attached pressurized tanks, and tractor‐drawn pressurized tanks, were commonly

used to apply Defendants’ paraquat products. At all relevant times, the use of such




                                             12
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 13
                                                         Page
                                                            of 61
                                                                16 of
                                                                   Page
                                                                      64 ID #13




equipment for that purpose was intended or directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON.

       D.     Exposure to paraquat and Defendants’ knowledge thereof

       44.    When Defendants’ paraquat products were used in a manner that was

intended and directed by or reasonably foreseeable to, and was known to or foreseen

by, SYNGENTA and CHEVRON, persons who used them and others nearby were

commonly exposed to paraquat while it was being mixed and loaded into the tanks of

sprayers, including as a result of spills, splashes, and leaks. At all relevant times, it was

reasonably foreseeable to, and known to or foreseen by, SYNGENTA and CHEVRON

that such exposure commonly would and did occur and would and did create a

substantial risk of harm to the persons exposed.

       45.    When Defendants’ paraquat products were used in a manner that was

intended and directed by or reasonably foreseeable to, and was known to or foreseen

by, SYNGENTA and CHEVRON, persons who sprayed them, and others nearby while

they were being sprayed or when they recently had been sprayed, commonly were

exposed to paraquat, including as a result of spray drift (the movement of herbicide

spray droplets from the target area to an area where herbicide application was not

intended, typically by wind) and contact with sprayed plants. At all relevant times, it

was reasonably foreseeable to, and known to or foreseen by, SYNGENTA and




                                             13
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 14
                                                         Page
                                                            of 61
                                                                17 of
                                                                   Page
                                                                      64 ID #14




CHEVRON, that such exposure commonly would and did occur and would and did

create a substantial risk of harm to the persons exposed.

       46.    When Defendants’ paraquat products were used in a manner that was

intended and directed by or reasonably foreseeable to, and was known to or foreseen

by, SYNGENTA and CHEVRON, persons who used them and other persons nearby

commonly were exposed to paraquat, including as a result of spills, splashes, and leaks,

while equipment used to spray it was being emptied or cleaned or clogged spray

nozzles, lines, or valves were being cleared. At all relevant times, it was reasonably

foreseeable to, and was known to or foreseen by, SYNGENTA and CHEVRON that

such exposure commonly would and did occur and would and did create a substantial

risk of harm to the persons exposed.

       47.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat could and did enter the human body via

absorption through or penetration of the skin, mucous membranes, and other epithelial

tissues, including tissues of the mouth, nose and nasal passages, trachea, and

conducting airways, particularly where cuts, abrasions, rashes, sores, or other tissue




                                            14
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 15
                                                         Page
                                                            of 61
                                                                18 of
                                                                   Page
                                                                      64 ID #15




damage was present, and that paraquat that entered the human body in one or more of

these ways would and did create a substantial risk of harm to people so exposed.

      48.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat could and did enter the human body via

respiration into the lungs, including the deep parts of the lungs where respiration (gas

exchange) occurs, and that paraquat that entered the human body in this way would

and did create a substantial risk of harm to people so exposed.

      49.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat could and did enter the human body via

ingestion into the digestive tract of small droplets swallowed after entering the mouth,

nose, or conducting airways, and that paraquat that entered the human body in this

way would and did create a substantial risk of harm to people so exposed.

      50.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products



                                           15
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 16
                                                         Page
                                                            of 61
                                                                19 of
                                                                   Page
                                                                      64 ID #16




were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat that entered the human body via ingestion

into the digestive tract could and did enter the enteric nervous system (the part of the

nervous system that governs the function of the gastrointestinal tract), and that

paraquat that entered the enteric nervous system would and did create a substantial

risk of harm to people so exposed.

      51.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat that entered the human body, whether via

absorption, respiration, or ingestion, could and did enter the bloodstream, and that

paraquat that entered the bloodstream would and did create a substantial risk of harm

to people so exposed.

      52.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat that entered the bloodstream could and did



                                            16
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 17
                                                         Page
                                                            of 61
                                                                20 of
                                                                   Page
                                                                      64 ID #17




enter the brain, whether through the blood‐brain barrier or parts of the brain not

protected by the blood‐brain barrier, and that paraquat that entered the brain would

and did create a substantial risk of harm to people so exposed.

       53.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat as a result, paraquat that entered the nose and nasal passages

could and did enter the brain through the olfactory bulb (a part of the brain involved in

the sense of smell), which is not protected by the blood‐brain barrier, and that paraquat

that entered the olfactory bulb would and did create a substantial risk of harm to people

so exposed.

       54.    At all relevant times, it was reasonably foreseeable to, and was known to

or foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products

were used in a manner that was intended and directed by or reasonably foreseeable to,

and was known to or foreseen by, SYNGENTA and CHEVRON, and people were

exposed to paraquat products that contained surfactants or had surfactants added to

them, the surfactants would and did increase the toxicity of paraquat toxicity to humans

by increasing its ability to stay in contact with or penetrate cells and cellular structures,

including but not limited to the skin, mucous membranes, and other epithelial and



                                             17
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 18
                                                         Page
                                                            of 61
                                                                21 of
                                                                   Page
                                                                      64 ID #18




endothelial tissues, including tissues of the mouth, nose and nasal passages, trachea,

conducting airways, lungs, gastrointestinal tract, blood‐brain barrier, and neurons, and

that this would and did increase the already substantial risk of harm to people so

exposed.

      E.     Parkinson’s disease

      55.    Parkinson’s disease is a progressive neurodegenerative disorder of the

brain that affects primarily the motor system, the part of the central nervous system that

controls movement.

      56.    The characteristic symptoms of Parkinson’s disease are its “primary”

motor symptoms: resting tremor (shaking movement when the muscles are relaxed),

bradykinesia (slowness in voluntary movement and reflexes), rigidity (stiffness and

resistance to passive movement), and postural instability (impaired balance).

      57.    Parkinson’s disease’s primary motor symptoms often result in

“secondary” motor symptoms such as freezing of gait; shrinking handwriting; mask‐

like expression; slurred, monotonous, quiet voice; stooped posture; muscle spasms;

impaired coordination; difficulty swallowing; and excess saliva and drooling caused by

reduced swallowing movements.

      58.    Non‐motor symptoms—such as loss of or altered sense of smell;

constipation; low blood pressure on rising to stand; sleep disturbances; and




                                           18
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 19
                                                         Page
                                                            of 61
                                                                22 of
                                                                   Page
                                                                      64 ID #19




depression—are present in most cases of Parkinson’s disease, often for years before any

of the primary motor symptoms appear.

       59.     There is currently no cure for Parkinson’s disease; no treatment will stop

or reverse its progression, and the treatments most commonly prescribed for its motor

symptoms tend to become progressively less effective, and to cause unwelcome side

effects, the longer they are used.

       60.     The selective degeneration and death of dopaminergic neurons

(dopamine‐producing nerve cells) in a part of the brain called the substantia nigra pars

compacta (“SNpc”) is one of the primary pathophysiological hallmarks of Parkinson’s

disease.

       61.     Dopamine is a neurotransmitter (a chemical messenger that transmits

signals from one neuron to another neuron, muscle cell, or gland cell) that is critical to

the brain’s control of motor function (among other things).

       62.     The death of dopaminergic neurons in the SNpc decreases the production

of dopamine.

       63.     Once dopaminergic neurons die, they are not replaced; when enough

dopaminergic neurons have died, dopamine production falls below the level the brain

requires for proper control of motor function, resulting in the motor symptoms of

Parkinson’s disease.




                                             19
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 20
                                                         Page
                                                            of 61
                                                                23 of
                                                                   Page
                                                                      64 ID #20




      64.    The presence of Lewy bodies (insoluble aggregates of a protein called

alpha‐synuclein) in many of the remaining dopaminergic neurons in the SNpc is

another of the primary pathophysiological hallmarks of Parkinson’s disease.

      65.    Dopaminergic neurons are particularly susceptible to oxidative stress, a

disturbance in the normal balance between oxidants present in cells and cells’

antioxidant defenses.

      66.    Scientists who study Parkinson’s disease generally agree that oxidative

stress is a major factor in—if not the precipitating cause of—the degeneration and death

of dopaminergic neurons in the SNpc and the accumulation of Lewy bodies in the

remaining dopaminergic neurons that are the primary pathophysiological hallmarks of

Parkinson’s disease.

      F.     Paraquat’s toxicity

      67.    Paraquat is highly toxic to both plants and animals because it causes and

contributes to cause the degeneration and death of living cells in both plants and

animals.

      68.    Paraquat causes and contributes to cause the degeneration and death of

plant and animal cells both directly, through oxidation, and indirectly, through

oxidative stress created or aggravated by the “redox cycling” of paraquat; these

processes damage lipids, proteins, and nucleic acids, molecules that are essential

components of the structures and functions of living cells, and interfere with cellular



                                            20
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 21
                                                         Page
                                                            of 61
                                                                24 of
                                                                   Page
                                                                      64 ID #21




functions—in plant cells, with photosynthesis, and in animal cells, with cellular

respiration—that are essential to cellular health.

         69.   In both plant and animal cells, paraquat undergoes redox cycling that

creates or aggravates oxidative stress because of the “redox properties” inherent in

paraquat’s chemical composition and structure: paraquat is both a strong oxidant and

has a high propensity to undergo redox cycling, and to do so repeatedly, in the presence

of a suitable reductant and molecular oxygen, both of which are present in all living

cells.

         70.   The redox cycling of paraquat in living cells creates a “reactive oxygen

species” known as superoxide radical, an extremely reactive molecule that can and

often does initiate a cascading series of chemical reactions that can and often do create

other reactive oxygen species that damage lipids, proteins, and nucleic acids, molecules

that are essential components of the structures and functions of living cells.

         71.   Because the redox cycling of paraquat can repeat indefinitely in the

conditions typically present in living cells, a single molecule of paraquat can trigger the

production of countless molecules of destructive superoxide radical. After even a tiny

amount of paraquat enters the human brain, paraquat molecules continue to undergo

redox cycling and continue to cause damage to human brain cells. This repeated cycling

continues in the presence of oxygen and continues to cause the death of dopaminergic

neurons, eventually resulting in the onset of Parkinson’s disease. However, even after



                                             21
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 22
                                                         Page
                                                            of 61
                                                                25 of
                                                                   Page
                                                                      64 ID #22




the onset of Parkinson’s disease, the redox cycling continues to cause brain cell damage

and death for as long as the victim lives.

       72.    The oxidation and redox potentials of paraquat have been known to

science since at least the 1930s, and in the exercise of ordinary care should have been

known, and were known, to SYNGENTA and CHEVRON at all relevant times.

       73.    That paraquat is highly toxic to all living cells—both plant cells and all

types of animal cells—has been known to science since at least the mid‐1960s, and in the

exercise of ordinary care should have been known, and was known, to SYNGENTA and

CHEVRON at all relevant times.

       74.    The high toxicity of paraquat to living cells of all types creates a

substantial risk of harm to persons exposed to paraquat, which SYNGENTA and

CHEVRON should have known in the exercise of ordinary care, and did know, at all

relevant times.

       75.    The same oxidation and redox potentials that make paraquat highly toxic

to plant cells and other types of animal cells make paraquat highly toxic to nerve cells,

including dopaminergic neurons, and create a substantial risk of neurotoxic harm to

persons exposed to paraquat. SYNGENTA and CHEVRON should have known this in

the exercise of ordinary care, and did know this, at all relevant times.




                                             22
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 23
                                                         Page
                                                            of 61
                                                                26 of
                                                                   Page
                                                                      64 ID #23




      G.     Paraquat and Parkinson’s disease

      76.    Although Parkinson’s disease is not known to occur naturally in any

species other than humans, Parkinson’s disease research is often performed using

“animal models,” in which scientists artificially produce in laboratory animals

conditions that show features characteristic of Parkinson’s disease in humans.

      77.    Paraquat is one of only a handful of toxins that scientists use to produce

animal models of Parkinson’s disease.

      78.    In animal models of Parkinson’s disease, hundreds of studies involving

various routes of exposure have found that paraquat causes the degeneration and death

of dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen

in human Parkinson’s disease, and motor deficits and behavioral changes consistent

with those commonly seen in human Parkinson’s disease.

      79.    Hundreds of in vitro studies (experiments in a test tube, culture dish, or

other controlled experimental environment) have found that paraquat causes the

degeneration and death of dopaminergic neurons.

      80.    Many epidemiological studies (studies of the patterns and causes of

disease in defined populations) have found an association between paraquat exposure

and Parkinson’s disease, including multiple studies finding a two‐ to five‐fold or

greater increase in the risk of Parkinson’s disease in populations with occupational

exposure to paraquat compared to populations without such exposure.



                                           23
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 24
                                                         Page
                                                            of 61
                                                                27 of
                                                                   Page
                                                                      64 ID #24




       H.     Paraquat regulation

       81.    The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7

U.S.C. § 136 et seq., which regulates the distribution, sale, and use of pesticides within

the U.S., requires that pesticides be registered with the EPA prior to their distribution,

sale, or use, except as described by FIFRA. 7 U.S.C. 136a(a).

       82.    As part of the pesticide registration process, the EPA requires, among

other things, a variety of tests to evaluate the potential for exposure to pesticides,

toxicity to people and other potential non‐target organisms, and other adverse effects

on the environment.

       83.    As a general rule, FIFRA requires registrants—not the EPA—to perform

health and safety testing of pesticides, and the EPA generally does not perform such

testing.

       84.    The EPA registers (or re‐registers) a pesticide if it believes, based largely

on studies and data submitted by the registrant, that:

              a.     its composition is such as to warrant the proposed claims for it, 7
       U.S.C. § 136a(c)(5)(A);

              b.    its labeling and other material required to be submitted comply
       with the requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

               c.     it will perform its intended function without unreasonable adverse
       effects on the environment, 7 U.S.C. § 136a(c)(5)(C); and

              d.    when used in accordance with widespread and commonly
       recognized practice it will not generally cause unreasonable adverse effects on
       the environment, 7 U.S.C. § 136a(c)(5)(D).



                                             24
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 25
                                                         Page
                                                            of 61
                                                                28 of
                                                                   Page
                                                                      64 ID #25




       85.    FIFRA defines “unreasonable adverse effects on the environment” as “any

unreasonable risk to man or the environment, taking into account the economic, social,

and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

       86.    Under FIFRA, “As long as no cancellation proceedings are in effect

registration of a pesticide shall be prima facie evidence that the pesticide, its labeling

and packaging comply with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).

       87.    However, FIFRA further provides that “In no event shall registration of an

article be construed as a defense for the commission of any offense under [FIFRA].”

7 U.S.C. § 136a(f)(2).

       88.    FIFRA further provides that “…it shall be unlawful for any person in any

State to distribute or sell to any person… any pesticide which is… misbranded.”

7 U.S.C. § 136j(a)(1)(E).

       89.    A pesticide is misbranded under FIFRA if, among other things:

              a.      its labeling bears any statement, design, or graphic representation
       relative thereto or to its ingredients which is false or misleading in any
       particular, 7 U.S.C. § 136(q)(1)(A);

              b.      the labeling accompanying it does not contain directions for use
       which are necessary for effecting the purpose for which the product is intended
       and if complied with, together with any requirements imposed under section
       136a(d) of this title, are adequate to protect health and the environment, 7 U.S.C.
       § 136(q)(1)(F); or

             c.     the label does not contain a warning or caution statement which
       may be necessary and if complied with, together with any requirements imposed
       under section 136a(d) of this title, is adequate to protect health and the
       environment,” 7 U.S.C. § 136(q)(1)(G).


                                             25
    Case 3:21-cv-00228-NJR
           Case MDL No. 3004
                           Document
                             Document
                                    1 1-13
                                      Filed 02/26/21
                                             Filed 04/07/21
                                                       Page 26
                                                            Page
                                                               of 61
                                                                   29 of
                                                                      Page
                                                                         64 ID #26




         90.     Plaintiff does not seek in this action to impose on Defendants any labeling

or packaging requirement in addition to or different from those required under FIFRA;

accordingly, any allegation in this complaint that a Defendant breached a duty to

provide adequate directions for the use of paraquat or warnings about paraquat,

breached a duty to provide adequate packaging for paraquat, or concealed, suppressed,

or omitted to disclose any material fact about paraquat or engaged in any unfair or

deceptive practice regarding paraquat, is intended and should be construed to be

consistent with that alleged breach, concealment, suppression, or omission, or unfair or

deceptive practice, having rendered the paraquat “misbranded” under FIFRA.

         91.     Plaintiff brings claims and seek relief in this action only under state law.

Plaintiff does not bring any claims or seek any relief in this action under FIFRA.

VII.     Allegations common to specific causes of action5

         A.      Strict product liability – design defect

         92.     At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the U.S. paraquat business.




5When used in an allegation in section VII or VIII of this Complaint, where the name of the party is not
specified: (1) “Defendant” refers to the Defendant or Defendants from whom relief is sought in the Count
in which the allegation appears or is incorporated and/or the predecessors of that Defendant or those
Defendants; and (2) “Plaintiff” refers: (a) to the Plaintiff seeking relief in the Count in which the allegation
appears or is incorporated, where the Count seeks damages for personal injuries; or (b) to the spouse of
the Plaintiff seeking relief in the Count in which the allegation appears or is incorporated, where the
Count seeks damages for loss of society or consortium.




                                                      26
    Case 3:21-cv-00228-NJR
           Case MDL No. 3004
                           Document
                             Document
                                    1 1-13
                                      Filed 02/26/21
                                             Filed 04/07/21
                                                       Page 27
                                                            Page
                                                               of 61
                                                                   30 of
                                                                      Page
                                                                         64 ID #27




         93.    At all relevant times, Defendant and those with whom it was acting in

concert intended and expected that Defendants’ paraquat products6 would be sold and

used in the State of Illinois.

         94.    Defendant and those with whom it was acting in concert developed,

registered, manufactured, distributed, and sold paraquat for use in formulating

Defendants’ paraquat products, and developed, registered, formulated and distributed

Defendants’ paraquat products for sale and use in the U.S., including Illinois.

         95.    For many years, Plaintiff used Defendants’ paraquat products in Illinois

repeatedly and regularly for hours at a time, resulting in the repeated, regular, and

prolonged exposure of Plaintiff to paraquat.

         96.    At all relevant times, Defendants’ paraquat products were in a defective

condition that made them unreasonably dangerous when used in a manner that was

intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

Defendant and those with whom it was acting in concert, in that:

                a.     they were designed, manufactured, formulated, and packaged such
         that when so used, paraquat was likely to be inhaled, ingested, and absorbed into
         the bodies of persons who used them, were nearby while they were being used,
         or entered fields or orchards where they had been sprayed or areas near where
         they had been sprayed; and



6When used in an allegation in section VII or VIII of this Complaint, “Defendants’ paraquat products”:
(1) refers to ICI‐CHEVRON paraquat products and/or ICI‐SYNGENTA paraquat products when the
allegation appears or is incorporated in a Count directed to SCPLLC and SAG; refers only to ICI‐
CHEVRON paraquat products when the allegation appears or is incorporated in a Count directed to
CUSA.


                                                   27
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 28
                                                         Page
                                                            of 61
                                                                31 of
                                                                   Page
                                                                      64 ID #28




             b.     when inhaled, ingested, or absorbed into the bodies of persons who
      used them, were nearby while they were being used, or entered fields or
      orchards where they had been sprayed or areas near where they had been
      sprayed, paraquat was likely to cause or contribute to cause latent, permanent,
      and cumulative neurological damage, and repeated exposures were likely to
      cause or contribute to cause clinically significant neurodegenerative disease,
      including Parkinson’s disease, to develop over time and manifest long after
      exposure.

      97.    At all relevant times, this defective condition in Defendants’ paraquat

products existed when they left the control of Defendant and those with whom it was

acting in concert and were placed into the stream of commerce.

      98.    At all relevant times, Defendant and those with whom it was acting in

concert knew or foresaw that this defective condition of Defendants’ paraquat products

would create a substantial risk of harm to persons who used them, were nearby while

they were being used, or entered fields or orchards where they had been sprayed or

areas near where they had been sprayed, but in conscious disregard for the safety of

others, including Plaintiff, continued to place them into the stream of commerce.

      99.    As a result of this defective condition, Defendants’ paraquat products

either failed to perform in the manner reasonably to be expected in light of their nature

and intended function, or the magnitude of the dangers outweighed their utility.

      100.   At all relevant times, Defendants’ paraquat products were used in a

manner that was intended or directed by or reasonably foreseeable to, and was known

to or foreseen by, Defendant and those with whom it was acting in concert.




                                            28
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 29
                                                         Page
                                                            of 61
                                                                32 of
                                                                   Page
                                                                      64 ID #29




       B.      Strict product liability – failure to warn

       101.    At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the U.S. paraquat business.

       102.    At all relevant times, Defendant and those with whom it was acting in

concert intended and expected that Defendants’ paraquat products would be sold and

used in the State of Illinois.

       103.    Defendant and those with whom it was acting in concert developed,

registered, manufactured, distributed, and sold paraquat for use in formulating

Defendants’ paraquat products, and developed, registered, formulated and distributed

Defendants’ paraquat products for sale and use in the U.S., including Illinois.

       104.    For many years, Plaintiff used Defendants’ paraquat products in Illinois

repeatedly and regularly for hours at a time, resulting in the repeated, regular, and

prolonged exposure of Plaintiff to paraquat.

       105.    At all relevant times, Defendant and those with whom it was acting in

concert should have known in the exercise of ordinary care, and did know, that when

used in a manner that was intended or directed by or reasonably foreseeable to, and

was known to or foreseen by, Defendant and those with whom it was acting in concert:

             a.      Defendants’ paraquat products were designed, manufactured,
       formulated, and packaged such that when so used, paraquat was likely to be
       inhaled, ingested, and absorbed into the bodies of persons who used them, were
       nearby while they were being used, or entered fields or orchards where they had
       been sprayed or areas near where they had been sprayed; and



                                             29
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 30
                                                         Page
                                                            of 61
                                                                33 of
                                                                   Page
                                                                      64 ID #30




             b.     when inhaled, ingested, or absorbed into the bodies of persons who
      used them, were nearby while they were being used, or entered fields or
      orchards where they had been sprayed or areas near where they had been
      sprayed, paraquat was likely to cause or contribute to cause latent, cumulative,
      and permanent neurological damage, and repeated exposures were likely to
      cause or contribute to cause clinically significant neurodegenerative disease,
      including Parkinson’s disease, to develop over time and manifest long after
      exposure.

      106.   At all relevant times, Defendants’ paraquat products were in a defective

condition that made them unreasonably dangerous when used in a manner that was

intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

Defendant and those with whom it was acting in concert, in that:

              a.    they were not accompanied by directions for use that would have
      made paraquat unlikely to be inhaled, ingested, and absorbed into the bodies of
      persons who used them, were nearby while they were being used, or entered
      fields or orchards where they had been sprayed or areas near where they had
      been sprayed; and

              b.    they were not accompanied by a warning that when inhaled,
      ingested, or absorbed into the bodies of persons who used them, were nearby
      while they were being used, or entered fields or orchards where they had been
      sprayed or areas near where they had been sprayed, paraquat was likely to cause
      or contribute to cause latent, cumulative, and permanent neurological damage,
      and that repeated exposures were likely to cause or contribute to cause clinically
      significant neurodegenerative disease, including Parkinson’s disease, to develop
      over time and manifest long after exposure.

      107.   At all relevant times, this defective condition in Defendants’ paraquat

products existed when they left the control of Defendant and those with whom it was

acting in concert and were placed into the stream of commerce.




                                          30
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 31
                                                         Page
                                                            of 61
                                                                34 of
                                                                   Page
                                                                      64 ID #31




       108.    At all relevant times, Defendant and those with whom it was acting in

concert knew this defective condition of Defendants’ paraquat products created a

substantial risk of harm to persons who used them, were nearby while they were being

used, or entered fields or orchards where they had been sprayed or areas near where

they had been sprayed, but in conscious disregard for the safety of others, including

Plaintiff, continued to place them into the stream of commerce.

       109.    As a result of this defective condition, Defendants’ paraquat products

either failed to perform in the manner reasonably to be expected in light of their nature

and intended function, or the magnitude of the dangers outweighed their utility.

       110.    At all relevant times, Defendants’ paraquat products were used in a

manner that was intended or directed by or reasonably foreseeable to, and was known

to or foreseen by, Defendant and those with whom it was acting in concert.

       C.      Negligence

       111.    At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the U.S. paraquat business.

       112.    At all relevant times, Defendant and those with whom it was acting in

concert intended and expected that Defendants’ paraquat products would be sold and

used in the State of Illinois.

       113.    Defendant and those with whom it was acting in concert developed,

registered, manufactured, distributed, and sold paraquat for use in formulating



                                            31
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 32
                                                         Page
                                                            of 61
                                                                35 of
                                                                   Page
                                                                      64 ID #32




Defendants’ paraquat products, and developed, registered, formulated and distributed

Defendants’ paraquat products for sale and use in the U.S., including Illinois.

      114.   For many years, Plaintiff used Defendants’ paraquat products in Illinois

repeatedly and regularly for hours at a time, resulting in the repeated, regular, and

prolonged exposure of Plaintiff to paraquat.

      115.   At all relevant times, in designing, manufacturing, and distributing

paraquat for use in formulating paraquat products and in designing, formulating,

packaging, labeling, and distributing paraquat products, Defendant and those with

whom it was acting in concert owed a duty to exercise ordinary care for the health and

safety of persons, including Plaintiff, whom it was reasonably foreseeable could be

exposed to paraquat in such products.

      116.   When Defendant and those with whom it was acting in concert designed,

manufactured, and distributed paraquat for use in formulating Defendants’ paraquat

products and designed, formulated, packaged, labeled, and distributed Defendants’

paraquat products, it was reasonably foreseeable and in the exercise of ordinary care

Defendant should have known, and Defendant did know, that when Defendants’

paraquat products were used in a manner that was intended or directed by or

reasonably foreseeable to, and was known to or foreseen by, Defendant and those with

whom it was acting in concert:

             a.    they were designed, manufactured, formulated, and packaged such
      that paraquat was likely to be inhaled, ingested, and absorbed into the bodies of


                                            32
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 33
                                                         Page
                                                            of 61
                                                                36 of
                                                                   Page
                                                                      64 ID #33




       persons who used them, were nearby while they were being used, or entered
       fields or orchards where they had been sprayed or areas near where they had
       been sprayed; and

              b.     when inhaled, ingested, or absorbed into the bodies of persons who
       used them, were nearby while they were being used, or entered fields or
       orchards where they had been sprayed or areas near where they had been
       sprayed, paraquat was likely to cause or contribute to cause latent, cumulative,
       and permanent neurological damage, and repeated exposures were likely to
       cause or contribute to cause clinically significant neurodegenerative disease,
       including Parkinson’s disease, to develop over time and manifest long after
       exposure.

       117.   In breach of their duty to Plaintiff, Defendant and those with whom it was

acting in concert negligently, and in conscious disregard for the safety of others:

              a.    failed to design, manufacture, formulate, and package Defendants’
       paraquat products to make paraquat unlikely to be inhaled, ingested, and
       absorbed into the bodies of persons who used them, were nearby while they
       were being used, or entered fields or orchards where they had been sprayed or
       areas near where they had been sprayed;

               b.     designed and manufactured paraquat and designed and
       formulated Defendants’ paraquat products such that when inhaled, ingested, or
       absorbed into the bodies of persons who used Defendants’ paraquat products,
       were nearby while they were being used, or entered fields or orchards where
       they had been sprayed or areas near where they had been sprayed, paraquat was
       likely to cause or contribute to cause latent, cumulative, and permanent
       neurological damage, and repeated exposures were likely to cause or contribute
       to cause clinically significant neurodegenerative disease, including Parkinson’s
       disease, to develop over time and manifest long after exposure;

             c.     failed to perform adequate testing to determine the extent to which
       exposure to paraquat was likely to occur through inhalation, ingestion, and
       absorption into the bodies of persons who used Defendants’ paraquat products,
       were nearby while they were being used, or entered fields or orchards where
       they had been sprayed or areas near where they had been sprayed;

             d.       failed to perform adequate testing to determine the extent to which
       spray drift from Defendants’ paraquat products was likely to occur, including


                                            33
Case 3:21-cv-00228-NJR
       Case MDL No. 3004
                       Document
                         Document
                                1 1-13
                                  Filed 02/26/21
                                         Filed 04/07/21
                                                   Page 34
                                                        Page
                                                           of 61
                                                               37 of
                                                                  Page
                                                                     64 ID #34




     their propensity to drift, the distance they were likely to drift, and the extent to
     which paraquat spray droplets were likely to enter the bodies of persons
     spraying Defendants’ paraquat products or nearby during or after spraying;

             e.    failed to perform adequate testing to determine the extent to which
     paraquat, when inhaled, ingested, or absorbed into the bodies of persons who
     used Defendants’ paraquat products, were nearby while they were being used,
     or entered fields or orchards where they had been sprayed or areas near where
     they had been sprayed, was likely to cause or contribute to cause latent,
     cumulative, and permanent neurological damage, and the extent to which
     repeated exposures were likely to cause or contribute to cause clinically
     significant neurodegenerative disease, including Parkinson’s disease, to develop
     over time and manifest long after exposure;

             f.    failed to perform adequate testing to determine the extent to which
     paraquat, when formulated or mixed with surfactants or other pesticides or used
     along with other pesticides, and inhaled, ingested, or absorbed into the bodies of
     persons who used Defendants’ paraquat products, were nearby while they were
     being used, or entered fields or orchards where they had been sprayed or areas
     near where they had been sprayed, was likely to cause or contribute to cause
     latent, cumulative, and permanent neurological damage, and the extent to which
     repeated exposures were likely to cause or contribute to cause clinically
     significant neurodegenerative disease, including Parkinson’s disease, to develop
     over time and manifest long after exposure;

            g.    failed to direct that Defendants’ paraquat products be used in a
     manner that would have made it unlikely for paraquat to have been inhaled,
     ingested, and absorbed into the bodies of persons who used them, were nearby
     while they were being used, or entered fields or orchards where they had been
     sprayed or areas near where they had been sprayed; and

             h.    failed to warn that when inhaled, ingested, or absorbed into the
     bodies of persons who used Defendants’ paraquat products, were nearby while
     they were being used, or entered fields or orchards where they had been sprayed
     or areas near where they had been sprayed, paraquat was likely to cause or
     contribute to cause latent, cumulative, and permanent neurological damage, and
     repeated exposures were likely to cause or contribute to cause clinically
     significant neurodegenerative disease, including Parkinson’s disease, to develop
     over time and manifest long after exposure.




                                           34
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 35
                                                         Page
                                                            of 61
                                                                38 of
                                                                   Page
                                                                      64 ID #35




       118.    At all relevant times, Defendants’ paraquat products were used in a

manner that was intended or directed by or reasonably foreseeable to, and was known

to or foreseen by, Defendant and those with whom it was acting in concert.

       D.      Public nuisance

       119.    At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the U.S. paraquat business.

       120.    At all relevant times, Defendant and those with whom it was acting in

concert intended and expected that Defendants’ paraquat products would be sold and

used in the State of Illinois.

       121.    Defendant and those with whom it was acting in concert developed,

registered, manufactured, distributed, and sold paraquat for use in formulating

Defendants’ paraquat products, and developed, registered, formulated and distributed

Defendants’ paraquat products for sale and use in the U.S., including Illinois.

       122.    For many years, Plaintiff used Defendants’ paraquat products in Illinois

repeatedly and regularly for hours at a time, resulting in the repeated, regular, and

prolonged exposure of Plaintiff to paraquat.

       123.    Article XI of the Illinois Constitution of 1970, Environment, Section 1,

Public Policy ‐ Legislative Responsibility, provides that:

       The public policy of the State and the duty of each person is to provide and
       maintain a healthful environment for the benefit of this and future generations.
       The General Assembly shall provide by law for the implementation and
       enforcement of this public policy.


                                             35
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 36
                                                         Page
                                                            of 61
                                                                39 of
                                                                   Page
                                                                      64 ID #36




       124.   Article XI of the Illinois Constitution of 1970, Environment, Section 2,

Rights of Individuals, provides that:

       Each person has the right to a healthful environment. Each person may
       enforce this right against any party, governmental or private, through
       appropriate legal proceedings subject to reasonable limitation and
       regulation as the General Assembly may provide by law.

       125.   At all relevant times, Plaintiff had the right to a healthful environment

while living and working in the State of Illinois.

       126.   At all relevant times, Defendant and those with whom it was acting in

concert owed a duty to the public, including Plaintiff and other persons whom they

could reasonably foresee were likely to use Defendants’ paraquat products or otherwise

be in or near places where they were being or recently had been used within the State of

Illinois, to provide and maintain a healthful environment in connection with the design,

manufacture, and distribution of paraquat for use in formulating Defendants’ paraquat

products, and the design, formulation and distribution of Defendants’ paraquat

products, that Defendants intended and expected to be used in the State of Illinois.

       127.   When Defendant and those with whom it was acting in concert designed,

manufactured, and distributed paraquat for use in formulating Defendants’ paraquat

products and designed, formulated, packaged, labeled, and distributed Defendants’

paraquat products, it was reasonably foreseeable and in the exercise of ordinary care

Defendant should have known, and Defendant did know, that when Defendants’

paraquat products were used in a manner that was intended or directed by or


                                             36
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 37
                                                         Page
                                                            of 61
                                                                40 of
                                                                   Page
                                                                      64 ID #37




reasonably foreseeable to, and was known to or foreseen by, Defendant and those with

whom it was acting in concert:

               a.    they were designed, manufactured, formulated, and packaged such
       that paraquat was likely to be inhaled, ingested, and absorbed into the bodies of
       persons who used them, were nearby while they were being used, or entered
       fields or orchards where they had been sprayed or areas near where they had
       been sprayed; and

              b.     when inhaled, ingested, or absorbed into the bodies of persons who
       used them, were nearby while they were being used, or entered fields or
       orchards where they had been sprayed or areas near where they had been
       sprayed, paraquat was likely to cause or contribute to cause latent, cumulative,
       and permanent neurological damage, and repeated exposures were likely to
       cause or contribute to cause clinically significant neurodegenerative disease,
       including Parkinson’s disease, to develop over time and manifest long after
       exposure.

       128.   In breach of their duty to members of the public, including Plaintiff,

Defendant and those with whom it was acting in concert negligently, and in conscious

disregard for the safety of others:

              a.    failed to design, manufacture, formulate, and package Defendants’
       paraquat products to make paraquat unlikely to be inhaled, ingested, and
       absorbed into the bodies of persons who used them, were nearby while they
       were being used, or entered fields or orchards where they had been sprayed or
       areas near where they had been sprayed;

               b.     designed and manufactured paraquat and designed and
       formulated Defendants’ paraquat products such that when inhaled, ingested, or
       absorbed into the bodies of persons who used Defendants’ paraquat products,
       were nearby while they were being used, or entered fields or orchards where
       they had been sprayed or areas near where they had been sprayed, paraquat was
       likely to cause or contribute to cause latent, cumulative, and permanent
       neurological damage, and repeated exposures were likely to cause or contribute
       to cause clinically significant neurodegenerative disease, including Parkinson’s
       disease, to develop over time and manifest long after exposure;



                                            37
Case 3:21-cv-00228-NJR
       Case MDL No. 3004
                       Document
                         Document
                                1 1-13
                                  Filed 02/26/21
                                         Filed 04/07/21
                                                   Page 38
                                                        Page
                                                           of 61
                                                               41 of
                                                                  Page
                                                                     64 ID #38




           c.     failed to perform adequate testing to determine the extent to which
     exposure to paraquat was likely to occur through inhalation, ingestion, and
     absorption into the bodies of persons who used Defendants’ paraquat products,
     were nearby while they were being used, or entered fields or orchards where
     they had been sprayed or areas near where they had been sprayed;

            d.      failed to perform adequate testing to determine the extent to which
     spray drift from Defendants’ paraquat products was likely to occur, including
     their propensity to drift, the distance they were likely to drift, and the extent to
     which paraquat spray droplets were likely to enter the bodies of persons
     spraying Defendants’ paraquat products or nearby during or after spraying;

             e.    failed to perform adequate testing to determine the extent to which
     paraquat, when inhaled, ingested, or absorbed into the bodies of persons who
     used Defendants’ paraquat products, were nearby while they were being used,
     or entered fields or orchards where they had been sprayed or areas near where
     they had been sprayed, was likely to cause or contribute to cause latent,
     cumulative, and permanent neurological damage, and the extent to which
     repeated exposures were likely to cause or contribute to cause clinically
     significant neurodegenerative disease, including Parkinson’s disease, to develop
     over time and manifest long after exposure;

             f.    failed to perform adequate testing to determine the extent to which
     paraquat, when formulated or mixed with surfactants or other pesticides or used
     along with other pesticides, and inhaled, ingested, or absorbed into the bodies of
     persons who used Defendants’ paraquat products, were nearby while they were
     being used, or entered fields or orchards where they had been sprayed or areas
     near where they had been sprayed, was likely to cause or contribute to cause
     latent, cumulative, and permanent neurological damage, and the extent to which
     repeated exposures were likely to cause or contribute to cause clinically
     significant neurodegenerative disease, including Parkinson’s disease, to develop
     over time and manifest long after exposure;

            g.    failed to direct that Defendants’ paraquat products be used in a
     manner that would have made it unlikely for paraquat to have been inhaled,
     ingested, and absorbed into the bodies of persons who used them, were nearby
     while they were being used, or entered fields or orchards where they had been
     sprayed or areas near where they had been sprayed; and

           h.      failed to warn that when inhaled, ingested, or absorbed into the
     bodies of persons who used Defendants’ paraquat products, were nearby while


                                          38
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 39
                                                         Page
                                                            of 61
                                                                42 of
                                                                   Page
                                                                      64 ID #39




       they were being used, or entered fields or orchards where they had been sprayed
       or areas near where they had been sprayed, paraquat was likely to cause or
       contribute to cause latent, cumulative, and permanent neurological damage, and
       repeated exposures were likely to cause or contribute to cause clinically
       significant neurodegenerative disease, including Parkinson’s disease, to develop
       over time and manifest long after exposure.

       129.    At all relevant times, Defendants’ paraquat products were used in a

manner that was intended or directed by or reasonably foreseeable to, and was known

to and foreseen by, Defendant and those with whom it was acting in concert.

       E.      Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS
               505/1, et seq.

       130.    At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the U.S. paraquat business.

       131.    At all relevant times, Defendant and those with whom it was acting in

concert intended and expected that Defendants’ paraquat products would be sold and

used in the State of Illinois.

       132.    Defendant and those with whom it was acting in concert developed,

registered, manufactured, distributed, and sold paraquat for use in formulating

Defendants’ paraquat products, and developed, registered, formulated and distributed

Defendants’ paraquat products for sale and use in the U.S., including Illinois.

       133.    Plaintiff, a member of Plaintiff’s family, or Plaintiff’s employer purchased

Defendants’ paraquat products in Illinois for the purpose of controlling weeds and not

for resale, and for many years, Plaintiff used these products in Illinois repeatedly and




                                             39
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 40
                                                         Page
                                                            of 61
                                                                43 of
                                                                   Page
                                                                      64 ID #40




regularly for hours at a time, resulting in the repeated, regular, and prolonged exposure

of Plaintiff to paraquat.

       134.   At all relevant times, Plaintiff, Defendant, and others with whom

Defendant acted in concert, were persons within the meaning of 815 ILCS 505/1(c).

       135.   At all relevant times, Plaintiff was a consumer within the meaning of 815

ILCS 505/1(e).

       136.   At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the conduct of trade and commerce within the meaning of 815

ILCS 505/1(f).

       137.   The Illinois Consumer Fraud and Deceptive Business Practices Act, 815

ILCS 505/1 et seq., provides in pertinent part:

       Unfair methods of competition and unfair or deceptive acts or practices,
       including but not limited to the use or employment of any deception, fraud, false
       pretense, false promise, misrepresentation or the concealment, suppression, or
       omission of any material fact, with intent that others rely upon the concealment,
       suppression or omission of such material fact, or the use or employment of any
       practices described in Section 2 of the ‘Uniform Deceptive Trade Practices Act’,
       approved August 6, 1965, in conduct of any trade or commerce are hereby
       declared unlawful, whether any person has in fact been misled, deceived, or
       damaged thereby.

       138.   At all relevant times, Defendant and those with whom it was acting in

concert had both constructive and actual knowledge that when Defendants’ paraquat

products were used in a manner that was intended or directed by or reasonably




                                            40
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 41
                                                         Page
                                                            of 61
                                                                44 of
                                                                   Page
                                                                      64 ID #41




foreseeable to, and was known to or foreseen by, Defendant and those with whom it

was acting in concert:

              a.    they were designed, manufactured, formulated, and packaged such
      that paraquat was likely to be inhaled, ingested, and absorbed into the bodies of
      persons who used them, were nearby while they were being used, or entered
      fields or orchards where they had been sprayed or areas near where they had
      been sprayed; and

             b.     when inhaled, ingested, or absorbed into the bodies of persons who
      used them, were nearby while they were being used, or entered fields or
      orchards where they had been sprayed or areas near where they had been
      sprayed, paraquat was likely to cause or contribute to cause latent, cumulative,
      and permanent neurological damage, and repeated exposures were likely to
      cause or contribute to cause clinically significant neurodegenerative disease,
      including Parkinson’s disease, to develop over time and manifest long after
      exposure.

      139.   At all relevant times, Defendant and those with whom it was acting in

concert had both constructive and actual knowledge that:

            a.     adequate testing had not been performed to determine the extent to
      which exposure to paraquat was likely to occur through inhalation, ingestion,
      and absorption into the bodies of persons who used Defendants’ paraquat
      products, were nearby while they were being used, or entered fields or orchards
      where they had been sprayed or areas near where there had been sprayed;

             b.    adequate testing had not been performed to determine the extent to
      which spray drift was likely to occur when Defendants’ paraquat products were
      used, including their propensity to drift, the distance they were likely to drift,
      and the extent to which paraquat spray droplets were likely to enter the bodies of
      persons spraying or others nearby during or after spraying;

             c.     adequate testing had not been performed to determine the extent to
      which paraquat, when inhaled, ingested, or absorbed into the bodies of persons
      who used Defendants’ paraquat products, were nearby while they were being
      used, or entered fields or orchards where they had been sprayed or areas near
      where they had been sprayed, were likely to cause or contribute to cause latent,
      cumulative, and permanent neurological damage, and the extent to which


                                          41
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 42
                                                         Page
                                                            of 61
                                                                45 of
                                                                   Page
                                                                      64 ID #42




       repeated exposures were likely to cause or contribute to cause clinically
       significant neurodegenerative disease, including Parkinson’s disease, to develop
       over time and manifest long after exposure; and

               d.     adequate testing had not been performed to determine the extent to
       which paraquat, when formulated or mixed with surfactants or other pesticides
       or used along with other pesticides, and inhaled, ingested, or absorbed into the
       bodies of persons who used Defendants’ paraquat products, were nearby while
       they were being used, or entered fields or orchards where they had been sprayed
       or areas near where there had been sprayed, was likely to cause or contribute to
       cause latent, cumulative, and permanent neurological damage, and the extent to
       which repeated exposures were likely to cause or contribute to cause clinically
       significant neurodegenerative disease, including Parkinson’s disease, to develop
       over time and manifest long after exposure.

       140.   From the first date on which Defendant and those with whom it was

acting in concert placed Defendants’ paraquat products into the stream of commerce for

use in the State of Illinois through the last date on which Plaintiff was exposed to

Defendants’ paraquat products, Defendant and those with whom it was acting in

concert engaged in unfair or deceptive acts or practices, including but not limited to

deception, fraud, false pretense, false promise, misrepresentation or the concealment,

suppression, or omission of material facts, in designing, manufacturing, and

distributing paraquat for use in formulating Defendants’ paraquat products for

distribution for sale and use in the State of Illinois and in designing, formulating, and

distributing Defendants’ paraquat products for sale and use in the State of Illinois, in

that they:

              a.    concealed, suppressed, or omitted to disclose that Defendants’
       paraquat products were designed, manufactured, formulated, and packaged
       such that paraquat was likely to be inhaled, ingested, and absorbed into the


                                            42
Case 3:21-cv-00228-NJR
       Case MDL No. 3004
                       Document
                         Document
                                1 1-13
                                  Filed 02/26/21
                                         Filed 04/07/21
                                                   Page 43
                                                        Page
                                                           of 61
                                                               46 of
                                                                  Page
                                                                     64 ID #43




     bodies of persons who used them, were nearby while they were being used, or
     entered fields or orchards where they had been sprayed or areas near where they
     had been sprayed;

            b.     concealed, suppressed, or omitted to disclose that when inhaled,
     ingested, or absorbed into the bodies of persons who used Defendants’ paraquat
     products, were nearby while they were was being used, or entered fields or
     orchards where they had been sprayed or areas near where they had been
     sprayed, paraquat was likely to cause or contribute to cause latent, cumulative,
     and permanent neurological damage, and repeated exposures were likely to
     cause or contribute to cause clinically significant neurodegenerative disease,
     including Parkinson’s disease, to develop over time and manifest long after
     exposure;

            c.     concealed, suppressed, or omitted to disclose that adequate testing
     had not been performed to determine the extent to which exposure to paraquat
     was likely to occur through inhalation, ingestion, and absorption into the bodies
     of persons who used Defendants’ paraquat products, were nearby while they
     were being used, or entered fields or orchards where they had been sprayed or
     areas near where they had been sprayed;

            d.    concealed, suppressed, or omitted to disclose that adequate testing
     had not been performed to determine the extent to which spray drift was likely
     to occur when Defendants’ paraquat products were used, including their
     propensity to drift, the distance they were likely to drift, and the extent to which
     paraquat spray droplets were likely to enter the bodies of persons spraying or
     others nearby during or after spraying;

            e.     concealed, suppressed, or omitted to disclose that adequate testing
     had not been performed to determine the extent to which paraquat, when
     inhaled, ingested, or absorbed into the bodies of persons who used Defendants’
     paraquat products, were nearby while they were being used, or entered fields or
     orchards where they had been sprayed or areas near where they had been
     sprayed, was likely to cause or contribute to cause latent, cumulative, and
     permanent neurological damage, and the extent to which repeated exposures
     were likely to cause or contribute to cause clinically significant
     neurodegenerative disease, including Parkinson’s disease, to develop over time
     and manifest long after exposure; and

           f.     concealed, suppressed, or omitted to disclose that adequate testing
     had not been performed to determine the extent to which paraquat, when


                                          43
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 44
                                                         Page
                                                            of 61
                                                                47 of
                                                                   Page
                                                                      64 ID #44




       formulated or mixed with surfactants or other pesticides or used along with
       other pesticides, and inhaled, ingested, or absorbed into the bodies of persons
       who used Defendants’ paraquat products, were nearby while they were being
       used, or entered fields or orchards where they had been sprayed or areas near
       where they had been sprayed, was likely to cause or contribute to cause latent,
       cumulative, and permanent neurological damage, and the extent to which
       repeated exposures were likely to cause or contribute to cause clinically
       significant neurodegenerative disease, including Parkinson’s disease, to develop
       over time and manifest long after exposure.

       141.   These acts and practices of Defendant and those with whom it was acting

in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State

of Illinois and in designing, formulating, and distributing Defendants’ paraquat

products for sale and use in the State of Illinois were unfair because they offended

public policy, were immoral, unethical, oppressive, and unscrupulous, and caused

substantial injury to consumers.

       142.   These acts and practices of Defendant and those with whom it was acting

in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State

of Illinois and in designing, formulating, and distributing Defendants’ paraquat

products for sale and use in the State of Illinois offended the clearly stated public policy

of the State of Illinois, as expressed in Article XI of the Illinois Constitution of 1970,

Environment, Section 1, Public Policy ‐ Legislative Responsibility, that:

       The public policy of the State and the duty of each person is to provide and
       maintain a healthful environment for the benefit of this and future generations.


                                              44
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 45
                                                         Page
                                                            of 61
                                                                48 of
                                                                   Page
                                                                      64 ID #45




       The General Assembly shall provide by law for the implementation and
       enforcement of this public policy.

       143.   These acts and practices of Defendant and those with whom it was acting

in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State

of Illinois and in designing, formulating, and distributing Defendants’ paraquat

products for sale and use in the State of Illinois offended the clearly stated public policy

of the State of Illinois, as expressed in Article XI of the Illinois Constitution of 1970,

Environment, Section 2, Rights of Individuals, that:

       Each person has the right to a healthful environment. Each person may
       enforce this right against any party, governmental or private, through
       appropriate legal proceedings subject to reasonable limitation and
       regulation as the General Assembly may provide by law.

       144.   These acts and practices of Defendant and those with whom it was acting

in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State

of Illinois and in designing, formulating, and distributing Defendants’ paraquat

products for sale and use in the State of Illinois were immoral and unethical, as they

served only to benefit Defendant and those with whom it was acting in concert at the

expense of the heath of purchasers and users of Defendants’ paraquat products and the

public.




                                              45
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 46
                                                         Page
                                                            of 61
                                                                49 of
                                                                   Page
                                                                      64 ID #46




       145.   These acts and practices of Defendant and those with whom it was acting

in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State

of Illinois and in designing, formulating, and distributing Defendants’ paraquat

products for sale and use in the State of Illinois were likely to cause substantial injury to

purchasers and users of paraquat and the public by exposing them to unnecessary risks

to their health.

       146.   These acts and practices of Defendant and those with whom it was acting

in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State

of Illinois and in designing, formulating, and distributing Defendants’ paraquat

products for sale and use in the State of Illinois were likely to cause, and did cause,

substantial injury to purchasers and users of paraquat and the public in that but for

these acts and practices, Defendants’ paraquat products would not have been

purchased for use in Illinois and persons who used them, were nearby while they was

being used, or entered fields or orchards where they had been sprayed or areas near

where it they been sprayed, would not have been injured by exposure to paraquat.

       147.   Defendant and those with whom it was acting in concert in designing,

manufacturing, and distributing paraquat for use in formulating Defendants’ paraquat

products for distribution for sale and use in the State of Illinois and in designing,



                                             46
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 47
                                                         Page
                                                            of 61
                                                                50 of
                                                                   Page
                                                                      64 ID #47




formulating, and distributing Defendants’ paraquat products for sale and use in the

State of Illinois committed these acts and engaged in these practices in conscious

disregard of the safety of others, including Plaintiff.

       148.    The injuries caused by these acts and practices of Defendant and those

with whom it was acting in concert in designing, manufacturing, and distributing

paraquat for use in formulating Defendants’ paraquat products for distribution for sale

and use in the State of Illinois and in designing, formulating, and distributing

Defendants’ paraquat products for sale and use in the State of Illinois—namely,

purchasers’ monetary losses and the injuries and damages (including monetary losses)

to persons who used them, were nearby while they were being used, or entered fields

or orchards where they had been sprayed or areas near where they had been sprayed,

including Plaintiff—are not outweighed by any countervailing benefit to consumers or

competition.

       149.    The injuries caused by these acts and practices of Defendant and those

with whom it was acting in concert in designing, manufacturing, and distributing

paraquat for use in formulating Defendants’ paraquat products for distribution for sale

and use in the State of Illinois and in designing, formulating, and distributing

Defendants’ paraquat products for sale and use in the State of Illinois—namely,

purchasers’ monetary losses and the injuries and damages (including monetary losses)

to persons who used them, were nearby while they were being used, or entered fields



                                             47
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 48
                                                         Page
                                                            of 61
                                                                51 of
                                                                   Page
                                                                      64 ID #48




or orchards where they had been sprayed or areas near where they had been sprayed,

including Plaintiff—were not reasonably avoidable; because Defendant and those with

whom it was acting in concert had and failed to disclose material non‐public

information, consumers had no reason to anticipate the impending harm and thus

avoid their injuries.

       150.   Defendant and those with whom it was acting in concert intended that

purchasers of Defendants’ paraquat products, including Plaintiff, purchase them in

reliance on these unfair and deceptive acts and practices.

       151.   The facts that Defendant and those with whom it was acting in concert

concealed, suppressed, or omitted to disclose were material to the decisions to purchase

Defendants’ paraquat products, and would not have been purchased had these facts

been disclosed.

       152.   These unfair and deceptive acts and practices of Defendant and those with

whom it was acting in concert occurred in connection with their conduct of trade and

commerce in the State of Illinois.

       153.   These unfair and deceptive acts and practices of Defendant and those with

whom it was acting in concert violated the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS §505/2, and the Uniform Deceptive Trade Practices Act,

815 ILCS §510/2.




                                           48
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 49
                                                         Page
                                                            of 61
                                                                52 of
                                                                   Page
                                                                      64 ID #49




       154.    Defendant and those with whom it was acting in concert committed these

unfair and deceptive practices knowing they created a substantial risk of harm to

Plaintiff and others who purchased and used Defendants’ paraquat products in Illinois.

       F.      Breach of implied warranty of merchantability

       155.    At all relevant times, Defendant and those with whom it was acting in

concert were engaged in the U.S. paraquat business.

       156.    At all relevant times, Defendant and those with whom it was acting in

concert intended and expected that Defendants’ paraquat products would be sold and

used in the State of Illinois.

       157.    Defendant and those with whom it was acting in concert developed,

registered, manufactured, distributed, and sold paraquat for use in formulating

Defendants’ paraquat products, and developed, registered, formulated and distributed

Defendants’ paraquat products for sale and use in the U.S., including Illinois.

       158.    Plaintiff used Defendants’ paraquat products in Illinois repeatedly and

regularly for hours at a time, resulting in the repeated, regular, and prolonged exposure

of Plaintiff to paraquat.

       159.    At the time of each sale of Defendants’ paraquat products that resulted in

Plaintiff’s exposure to paraquat, Defendant and those with whom it was acting in

concert impliedly warranted that Defendants’ paraquat products were of merchantable

quality, including that they were fit for the ordinary purposes for which such goods



                                            49
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 50
                                                         Page
                                                            of 61
                                                                53 of
                                                                   Page
                                                                      64 ID #50




were used, pursuant to section 2‐314 of the Uniform Commercial Code, 810 ILCS 5/2‐

314.

       160.   Defendant and those with whom it was acting in concert breached this

warranty as to each sale of Defendants’ paraquat products that resulted in Plaintiff’s

exposure to paraquat, in that Defendants’ paraquat products were not of merchantable

quality because they were not fit for the ordinary purposes for which such goods were

used, and in particular:

               a.    they were designed, manufactured, formulated, and packaged such
       that paraquat was likely to be inhaled, ingested, and absorbed into the bodies of
       persons who used them, were nearby while they were being used, or entered
       fields or orchards where they had been sprayed or areas near where they had
       been sprayed; and

               b.    when inhaled, ingested, or absorbed into the bodies of persons who
       used Defendants’ paraquat products, were nearby while they were being used,
       or entered fields or orchards where they had been sprayed or areas near where
       they had been sprayed, paraquat was likely to cause or contribute to cause latent,
       cumulative, and permanent neurological damage, and repeated exposures were
       likely to cause or contribute to cause clinically significant neurodegenerative
       disease, including Parkinson’s disease, to develop over time and manifest long
       after exposure.

VIII. Plaintiff’s individual allegations and causes of action

       161.   Plaintiff BARBARA PIPER was born in 1954. From about 1975‐2017, she

worked on her parents’ farm in Franklin County and, from about 1980‐2017, she also

worked on her own farm in Jefferson County, growing corn, soybeans, and wheat.

       162.   From about 1975‐2017, Plaintiff BARBARA PIPER was regularly in or near

fields where Defendants’ paraquat products were being or had been sprayed.


                                           50
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 51
                                                         Page
                                                            of 61
                                                                54 of
                                                                   Page
                                                                      64 ID #51




      163.   From about 1975‐2017, Plaintiff BARBARA PIPER regularly mixed,

loaded, and cleaned up Defendants’ paraquat products, as well as sprayed them for

weed control around crops using hand‐held sprayers or a tractor with a spray rig.

      164.   From about 1975‐2017, Plaintiff BARBARA PIPER was repeatedly exposed

to and inhaled, ingested, and absorbed paraquat while she was mixing, loading,

applying, and cleaning up Defendants’ paraquat products, and while she was in fields

after they had been sprayed.

      165.   Each exposure of Plaintiff BARBARA PIPER to paraquat from Defendants’

paraquat products caused or contributed to cause Plaintiff BARBARA PIPER to develop

Parkinson’s disease, with which she was diagnosed in 2019 when she was 65 years of

age, by initiating a decades‐long process in which oxidation and oxidative stress,

created or aggravated by the ongoing redox cycling of paraquat, damaged and

interfered with essential functions of dopaminergic neurons in her SNpc, resulting in

the ongoing degeneration and death, as time passed, of progressively more

dopaminergic neurons.

      166.   Less than two years from the date of this filing, Plaintiff BARBARA PIPER

learned that paraquat caused or contributed to cause her Parkinson’s disease.

      167.   Plaintiff BARBARA PIPER was exposed to paraquat in Defendants’

paraquat products that she or a family member would purchase from local agricultural

businesses, including Mt. Vernon Elevator Co. and Pitchford Elevator Co.



                                           51
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 52
                                                         Page
                                                            of 61
                                                                55 of
                                                                   Page
                                                                      64 ID #52




      168.   SYNGENTA and CHEVRON and those with whom each of them was

acting in concert manufactured and distributed the paraquat that was used in

formulating Defendants’ paraquat products and to which Plaintiff BARBARA PIPER

was exposed, and formulated and distributed Defendants’ paraquat products that

contained the paraquat to which Plaintiff BARBARA PIPER was exposed, intending or

expecting that these products would be sold and used in the State of Illinois.

      169.   When Plaintiff BARBARA PIPER was exposed to paraquat, she neither

knew nor could have expected that paraquat was neurotoxic or that exposure to it could

cause any neurological injury or neurodegenerative disease.

      170.   When Plaintiff BARBARA PIPER was exposed to paraquat, she neither

knew nor could have expected that wearing gloves, a mask, or other personal protective

equipment or taking any other precautions might have prevented or reduced the risk of

a neurological injury or neurodegenerative disease caused by exposure to paraquat.

                                  COUNT 1
                          PLAINTIFF BARBARA PIPER
                       DEFENDANTS SCPLLC AND SAG
                 STRICT PRODUCT LIABILITY – DESIGN DEFECT
                             PERSONAL INJURIES

      171.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 92–100, and 161–170 of this Complaint.

      172.   As a direct and proximate result of the defective and unreasonably

dangerous condition of Defendants’ paraquat products, Plaintiff BARBARA PIPER



                                           52
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 53
                                                         Page
                                                            of 61
                                                                56 of
                                                                   Page
                                                                      64 ID #53




developed Parkinson’s disease; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of her life;

has suffered the loss of a normal life and will continue to do so for the remainder of her

life; has lost income that she otherwise would have earned and will continue to do so

for the remainder of her life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of her life.

                                  COUNT 2
                          PLAINTIFF BARBARA PIPER
                        DEFENDANTS SCPLLC AND SAG
                STRICT PRODUCT LIABILITY – FAILURE TO WARN
                             PERSONAL INJURIES

        173.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 101–110, and 161–170 of this Complaint.

        174.   As a direct and proximate result of the lack of adequate directions for the

use of and warnings about the dangers of Defendants’ paraquat products, Plaintiff

BARBARA PIPER developed Parkinson’s disease; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the

remainder of her life; has suffered the loss of a normal life and will continue to do so for

the remainder of her life; has lost income that she otherwise would have earned and

will continue to do so for the remainder of her life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder

of her life.



                                             53
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 54
                                                         Page
                                                            of 61
                                                                57 of
                                                                   Page
                                                                      64 ID #54




                                    COUNT 3
                            PLAINTIFF BARBARA PIPER
                          DEFENDANTS SCPLLC AND SAG
                                  NEGLIGENCE
                               PERSONAL INJURIES

       175.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 111–118, and 161–170 of this Complaint.

       176.   As a direct and proximate result of the negligence of Defendant and those

with whom it was acting in concert, Plaintiff BARBARA PIPER developed Parkinson’s

disease; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of her life; has suffered the loss

of a normal life and will continue to do so for the remainder of her life; has lost income

that she otherwise would have earned and will continue to do so for the remainder of

her life; and has incurred reasonable expenses for necessary medical treatment and will

continue to do so for the remainder of her life.

                                    COUNT 4
                            PLAINTIFF BARBARA PIPER
                          DEFENDANTS SCPLLC AND SAG
                                PUBLIC NUISANCE
                               PERSONAL INJURIES

       177.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 119–129, and 161–170 of this Complaint.

       178.   As a direct and proximate result of the public nuisance created by

Defendant and those with whom it was acting in concert, Plaintiff BARBARA PIPER




                                             54
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 55
                                                         Page
                                                            of 61
                                                                58 of
                                                                   Page
                                                                      64 ID #55




developed Parkinson’s disease; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of her life;

has suffered the loss of a normal life and will continue to do so for the remainder of her

life; has lost income that she otherwise would have earned and will continue to do so

for the remainder of her life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of her life.

                             COUNT 5
                     PLAINTIFF BARBARA PIPER
                   DEFENDANTS SCPLLC AND SAG
       CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                        PERSONAL INJURIES

       179.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 130–154, and 161–170 of this Complaint.

       180.   As a direct and proximate result of the violations of the Consumer Fraud

and Deceptive Business Practices Act by Defendant and those with whom it was acting

in concert, Plaintiff BARBARA PIPER developed Parkinson’s disease; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of her life; has suffered the loss of a normal life and will

continue to do so for the remainder of her life; has lost income that she otherwise would

have earned and will continue to do so for the remainder of her life; and has incurred

reasonable expenses for necessary medical treatment and will continue to do so for the

remainder of her life.



                                             55
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 56
                                                         Page
                                                            of 61
                                                                59 of
                                                                   Page
                                                                      64 ID #56




                                   COUNT 6
                           PLAINTIFF BARBARA PIPER
                         DEFENDANTS SCPLLC AND SAG
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                              PERSONAL INJURIES

        181.    Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 155–160, and 161–170 of this Complaint.

        182.    As a direct and proximate result of the breaches of the implied warranty

of merchantability by Defendant and those with whom it was acting in concert, Plaintiff

BARBARA PIPER developed Parkinson’s disease; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the

remainder of her life; has suffered the loss of a normal life and will continue to do so for

the remainder of her life; has lost income that she otherwise would have earned and

will continue to do so for the remainder of her life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder

of her life.

                                    COUNT 7
                            PLAINTIFF BARBARA PIPER
                        DEFENDANT CHEVRON U.S.A., INC.
                   STRICT PRODUCT LIABILITY – DESIGN DEFECT
                               PERSONAL INJURIES

        183.    Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 92–100, and 161–170 of this Complaint.




                                             56
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 57
                                                         Page
                                                            of 61
                                                                60 of
                                                                   Page
                                                                      64 ID #57




       184.   As a direct and proximate result of the defective and unreasonably

dangerous condition of CHEVRON’s paraquat products, Plaintiff BARBARA PIPER

developed Parkinson’s disease; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of her life;

has suffered the loss of a normal life and will continue to do so for the remainder of her

life; has lost income that she otherwise would have earned and will continue to do so

for the remainder of her life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of her life.

                                 COUNT 8
                         PLAINTIFF BARBARA PIPER
                      DEFENDANT CHEVRON U.S.A., INC.
                STRICT PRODUCT LIABILITY – FAILURE TO WARN
                            PERSONAL INJURIES

       185.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 101–110, and 161–170 of this Complaint.

       186.   As a direct and proximate result of the lack of adequate directions for the

use of and warnings about the dangers of Defendants’ paraquat products, Plaintiff

BARBARA PIPER developed Parkinson’s disease; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the

remainder of her life; has suffered the loss of a normal life and will continue to do so for

the remainder of her life; has lost income that she otherwise would have earned and

will continue to do so for the remainder of her life; and has incurred reasonable



                                             57
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 58
                                                         Page
                                                            of 61
                                                                61 of
                                                                   Page
                                                                      64 ID #58




expenses for necessary medical treatment and will continue to do so for the remainder

of her life.

                                    COUNT 9
                            PLAINTIFF BARBARA PIPER
                         DEFENDANT CHEVRON U.S.A., INC.
                                  NEGLIGENCE
                               PERSONAL INJURIES

        187.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 111–118, and 161–170 of this Complaint.

        188.   As a direct and proximate result of the negligence of Defendant and those

with whom it was acting in concert, Plaintiff BARBARA PIPER developed Parkinson’s

disease; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of her life; has suffered the loss

of a normal life and will continue to do so for the remainder of her life; has lost income

that she otherwise would have earned and will continue to do so for the remainder of

her life; and has incurred reasonable expenses for necessary medical treatment and will

continue to do so for the remainder of her life.

                                   COUNT 10
                            PLAINTIFF BARBARA PIPER
                         DEFENDANT CHEVRON U.S.A., INC.
                                PUBLIC NUISANCE
                               PERSONAL INJURIES

        189.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 119–129, and 161–170 of this Complaint.




                                             58
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 59
                                                         Page
                                                            of 61
                                                                62 of
                                                                   Page
                                                                      64 ID #59




       190.   As a direct and proximate result of the public nuisance created by

Defendant and those with whom it was acting in concert, Plaintiff BARBARA PIPER

developed Parkinson’s disease; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of her life;

has suffered the loss of a normal life and will continue to do so for the remainder of her

life; has lost income that she otherwise would have earned and will continue to do so

for the remainder of her life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of her life.

                            COUNT 11
                     PLAINTIFF BARBARA PIPER
                  DEFENDANT CHEVRON U.S.A., INC.
       CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                        PERSONAL INJURIES

       191.   Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 130–154, and 161–170 of this Complaint.

       192.   As a direct and proximate result of the violations of the Consumer Fraud

and Deceptive Business Practices Act by Defendant and those with whom it was acting

in concert, Plaintiff BARBARA PIPER developed Parkinson’s disease; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of her life; has suffered the loss of a normal life and will

continue to do so for the remainder of her life; has lost income that she otherwise would

have earned and will continue to do so for the remainder of her life; and has incurred



                                             59
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 60
                                                         Page
                                                            of 61
                                                                63 of
                                                                   Page
                                                                      64 ID #60




reasonable expenses for necessary medical treatment and will continue to do so for the

remainder of her life.

                                  COUNT 12
                           PLAINTIFF BARBARA PIPER
                       DEFENDANT CHEVRON U.S.A., INC.
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                              PERSONAL INJURIES

        193.    Plaintiff BARBARA PIPER incorporates in this Count by reference

paragraphs 1–91, 155–160, and 161–170 of this Complaint.

        194.    As a direct and proximate result of the breaches of the implied warranty

of merchantability by Defendant and those with whom it was acting in concert, Plaintiff

BARBARA PIPER developed Parkinson’s disease; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the

remainder of her life; has suffered the loss of a normal life and will continue to do so for

the remainder of her life; has lost income that she otherwise would have earned and

will continue to do so for the remainder of her life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder

of her life.

IX.     Plaintiff’s prayers for relief

        195.    Plaintiff BARBARA PIPER prays that this Court enter judgment in her

favor and against Defendants SYNGENTA CROP PROTECTION LLC, SYNGENTA

AG, and CHEVRON U.S.A., INC., jointly and severally for compensatory damages in



                                             60
 Case 3:21-cv-00228-NJR
        Case MDL No. 3004
                        Document
                          Document
                                 1 1-13
                                   Filed 02/26/21
                                          Filed 04/07/21
                                                    Page 61
                                                         Page
                                                            of 61
                                                                64 of
                                                                   Page
                                                                      64 ID #61




an amount greater than $75,000.00 plus costs of suit, severally as to each Defendant for

punitive damages in an amount sufficient to punish it and encourage it and others from

similar conduct, for reasonable attorney’s fees, and for such further relief as is just and

appropriate in the circumstances.

X.     Demand for jury trial

       196.   Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a jury trial as to all issues triable by a jury.



                                                   KOREIN TILLERY, LLC

Dated: February 26, 2021                      BY: /s/ Stephen M. Tillery
                                                 Stephen M. Tillery, IL ARDC #2834995
                                                 John C. Craig, IL ARDC #6206733
                                                 One U.S. Bank Plaza
                                                 505 N. 7th Street, Suite 3600
                                                 St. Louis, MO 63101
                                                 Telephone: (314) 241‐4844
                                                 Facsimile: (314) 241‐3525
                                                 stillery@koreintillery.com
                                                 jcraig@koreintillery.com

                                                   Attorneys for Plaintiff




                                              61
